 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 198Eckert Fire Protection, Inc. and its Successor Eckert Fire Protection Company and Road Sprinkler Fitters Local Union No. 669, a/w United Associa-tion of Journeymen and Apprentices of the Plumbing and Pipe Fitting Industry of the United States and Canada, AFLŒCIO  Eckert Fire Protection Company and Indiana State Pipe Trades Association, United Association of Plumbers and Pipe Fitters, AFLŒCIO and Road Sprinkler Fitters Local Union No. 669, U.A., AFLŒCIO, a/w United Association of Journey-men and Apprentices of the Plumbing Industry of the United States and Canada, AFLŒCIO.  Cases 25ŒCAŒ24505 and 25ŒCAŒ24871. September 21, 2000 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN AND HURTGEN On April 24, 1998, Administrative Law Judge Earl E. Shamwell Jr. issued the attached decision.  The Respon-dents and the General Counsel filed exceptions, support-ing briefs, and answering briefs.  Charging Party Road Sprinkler Fitters Local Union No. 669 filed exceptions, a supporting brief, an answering brief, and a reply brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions2 and to adopt the recommended Order as modified.3                                                                                                                                                        1 The Respondents and the General Counsel have excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an administrative law judge™s credibility resolutions unless the clear preponderance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully exam-ined the record and find no basis for reversing the findings. The General Counsel, in his exceptions, argues that some of the judge™s rulings, findings, and conclusions demonstrate bias and preju-dice.  On careful examination of the judge™s decision and the entire record, we find that the General Counsel™s contentions are without merit. The General Counsel has excepted to the judge™s dismissal of sev-eral 8(a)(1) allegations.  We find it unnecessary to pass on the General Counsel™s exceptions as any additional findings would be cumulative to the 8(a)(1) findings the judge made, which we adopt, and would not affect the remedy. Member Hurtgen does not agree that the Respondents unlawfully in-terrogated John Strunk.  In his view, the Respondent was simply trying to ascertain whether Strunk could be counted upon to work for the Respondent for a reasonable period.  The Respondents therefore asked whether Strunk intended to return to the unionized companies whence he came.   The General Counsel has excepted to the judge™s dis-missal of numerous refusal to hire and/or consider allega-tions.  For the following reasons only,4 we find no merit to the General Counsel™s exceptions. With respect to the refusal to consider allegations, un-der FES, 331 NLRB 9, 15 (2000) the General Counsel must show, inter alia, that the employer excluded appli-cants from the hiring process.  Here, the General Counsel has failed to make that showing.  Thus, for example, there is no credited evidence that the Respondents ever refused to accept job applications tendered by the alleged discriminatees or that they otherwise indicated that they would not consider union-affiliated applicants for em-ployment.  Therefore, we find that the refusal to consider allegations of the complaint must be dismissed. With respect to the refusal to hire allegations, under FES, 331 NLRB 9,12, (2000) the General Counsel must show, inter alia, that the employer was hiring at the time of the alleged unlawful conduct.  Here, the credited tes-timony of the Respondents™ management official, Wayne Bennett, is that the Respondents operated under two hir-ing modes: an ﬁactiveﬂ mode and a ﬁpassiveﬂ mode.  When the Respondents were in an ﬁactiveﬂ mode, they actively sought applications, which, once received, were subjected to a ranking process and, if appropriate, a job offer would follow.  When the Respondents were in a ﬁpassiveﬂ mode, they did not actively seek applications, but if one was submitted, it would be accepted, although it might not even be reviewed.  According to Bennett™s credited testimony, regardless of the mode, the Respon   2 The judge™s conclusion that the Respondents unlawfully refused to hire employees Randy Long and Keith Scott Weisbrodt is consistent with our decision in FES, 331 NLRB 9 (2000). Specifically, we find that the record establishes that the Respondent Eckert Fire Protection, Inc. (EFP-1) was hiring at the time Long and Weisbrodt applied for employment; that Long and Weisbrodt had experience and training relevant to the announced or generally known requirements of the position for hire (sprinkler fitter); and that antiunion animus contributed to the decision not to hire them.  We also agree with the judge, for the reasons stated by him, that EFP-1 failed to satisfy its burden of showing that it would not have hired Long and Weisbrodt even in the absence of their union activities. In finding a violation as to Long and Weisbrodt, Member Hurtgen notes that the Respondents does not argue that there was an absence of antiunion animus. 3 The judge inadvertently failed to provide in his recommended Or-der that the Respondents cease and desist from refusing to hire job applicants because of their union membership or support.  We shall correct this error.  In accord with Excel Container, 325 NLRB 17 (1997), we shall change the date in par. 2(d) of the judge™s recom-mended Order from February 28, 1996, to January 19, 1996, the date of the first unfair labor practice. 4 We do not pass on any of the judge™s discussion throughout his de-cision of whether the job applicants were ﬁbona fidely [sic] interested in gaining employment when they submitt[ed] applications.ﬂ 332 NLRB No. 18  ECKERT FIRE PROTECTION  199dents had a policy that they would not consider job ap-
plications over 30 days old on the ground that they were 
not ﬁfresh.ﬂ
5  Having carefully reviewed th
e record in the light of 
Bennett™s credited testimony about the Respondents™ 
hiring policies, we find that 
there is no evidence that any 
hiring took place during any 30-day period during which 
the applications submitted by the alleged discriminatees 
were ﬁfreshﬂ and the Respondents were in an ﬁactiveﬂ 
hiring mode.   Accordingly, we find that these refusal to 

hire allegations of the complaint must be dismissed on 
the ground that the General Counsel has failed to estab-
lish that the Respondents were hiring at the time of the 
alleged unlawful conduct.
6 ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified below and orders that the Respondents, Eckert 

Fire Protection, Inc. and its
 Successor Eckert Fire Protec-
tion Company, Indianapolis, 
Indiana, their officers, 
agents, successors, and assigns, shall take the action set 

forth in the Order as modified. 
1.  Insert the following as paragraph 1(g) and reletter 
the subsequent paragraph accordingly. 
ﬁ(g)  Failing or refusing to hire job applicants because 
of their known or suspected 
membership in and/or sup-
port of the Road Sprinklers Local Union No. 669 and the 
Indiana State Pipe Trades Association, or any other labor 
organization.ﬂ 
 Joanne C. Mages, Esq. and
 Norton B. Roberts, Esq., for the General Counsel
. Jeffrey Mullins, Esq. (Coolidge, Wall, Womsley, & Lombard
), of Dayton, Ohio, for the Re-
spondent, Eckert Fire Protection, Inc
. Keith E. White, Esq. (Bose, McKinney & Evans), 
of Indianapolis, Indiana, for the Respondents, 
Eckert Fire Protection Company 
and Eckert Fire Protection, Inc.
 Robert H. Morsilli, Esq. (Osborne Law Offices), 
of Washington, D.C., for the Charging Party, 
Road Sprinkler Fitters Local Union No. 669.
 DECISION 
STATEMENT OF THE CASE 
EARL E. SHAMWELL JR., Administrative Law Judge.  This case was tried before me in 
Indianapolis, Indiana, on February 5, 6, 
7, 25, and 26, 1997, pursuant to unfair labor practice 
charges originally filed with the National Labor Relations Board (the Board), by the Road 
Sprinklers Fitters Local Union No. 699, a/w Unite
d Association of Journeymen and Appren-
                                                          
                                                           
5 Although the General Counsel has excepted to the judge™s finding 
that the Respondents had such a policy, we find no basis for reversing 
the judge™s credibility finding.  See fn
. 1, supra.  There is no allegation 
that the Respondents™ 30-day policy is unlawful.  
6 We recognize that, under 
FES, the General Counsel ﬁmay establish 
a discriminatory refusal to hire even when no hiring takes place if he 

can show that the employer had concrete plans to hire and then decided 
not to hire because applicants for the job were known union members 
or supporters.ﬂ  
FES
, 331 NLRB 9 fn. 7.  The record, however, does not 
support a finding of a refusal to hi
re violation under this alternative 
theory.  tices of the Plumbing and Pipe Fitting Industr
y of the United States and Canada, AFLŒCIO 
(Sprinkler Fitters), on February 28, 1996, in 
Case 25ŒCAŒ24505 against Ec
kert Fire Protection, 
Inc. (EFP-1) and originally jointly by the Indiana State Pipe Trades Association, United Asso-
ciation of Plumbers and Pipe Fitters, AFLŒCIO (Pipe Trades Association), and the Sprinklers 
Fitters on August 27, 1996, in Case 25ŒCAŒ24871 
against Eckert Fire Protection Company 
(EFP-2).  On May 20, 1996, the Board, by the Regional Director for Region 25, issued the first 
amended complaint and on October 29, 1996, issued
 a second amended complaint against EFP-
1 and EFP-2 in Case 25ŒCAŒ24505.  On October 29, 1996, the Regional Director issued the 
first amended complaint in
 Case 25ŒCAŒ24871 against EFP-2.  On November 26, 1996, the 
Regional Director issued an order c
onsolidating the aforementioned cases. 
The consolidated complaint alleges that EFP-
1 and its alleged successor, EFP-2, violated 
Section 8(a)(1) of the Act by interrogating applicants for employment about their union activi-

ties, prohibiting employees from wearing union insignia; falsely and discriminatorily accusing 
union supporting employees with sabotaging comp
any property; threatening employees with 
unspecified discipline and repris
als for discussing the Union a
nd/or engaging in union organiz-
ing activities; and threatening employees becaus
e the Unions herein filed charges with the 
Board.  The consolidated complaint, as amended,
 also alleges violations of Section 8(a)(1) and 
(3) of the Act by EFP-1 and EFP-2 for discharging two employees because of their union 
involvement and activities, and fa
iling to hire 33 applicants fo
r employment because of their 
union membership and support, and engaging in concerted activities. 
On January 27, 1997, the Regional Director issued an amendment to the consolidated com-
plaint.  EFP-1 and EFP-2 (collectively the Re
spondent) filed timely answers to both the con-
solidated and amended consolidated complaints 
denying any violations of the National Labor 
Relations Act (the Act). The General Counsel, counsel for the Charging Party, and counsel for EFP-1 and EFP-2 
timely filed briefs in support of
 their respective positions.1 
On the entire record in this case, including posth
earing briefs filed by the parties, and on my 
observation of the demeanor of the 
witnesses, I make the following 
FINDINGS OF FACT 
I.  JURISDICTION 
At all material times, EFP-1 was a corporation with offices in Cincinnati, Ohio; Green-
wood, Indiana; and Lexington, Kentucky, engage
d in the design, installation, inspection, 
maintenance, and service of fi
re protection systems.  EFP-1 
ceased doing business on or about 
May 30, 1996.  During the 12-month period ending May 31, 1996, EFP-1, in conducting its 
business operations, purchased and received at 
its Greenwood, Indiana facility goods valued in 
excess of $50,000 directly from points outside the 
State of Indiana.2  EFP-1 admits, and I find, 
that at all material times through May 31, 1966, it
 has been an employer engaged in commerce 
within the meaning of Section 2(2), (6), and (7) of the Act. 
At all material times, EFP-2, a 
corporation, with an office a
nd place of business in Green-
wood, Indiana, has been engaged in the desi
gn, installation, inspection, maintenance, and 
service of fire protection systems.  EFP-2 be
gan its business operations
 on or about May 31, 
1996.  EFP-2 admits, and I find, that since May 31, 1996, it will annually purchase and receive 

at its Greenwood, Indiana facility, goods va
lued in excess of $50,000 directly from points 
outside the State of Indiana.  EFP-2 admits, and 
I find, that at all material times since May 31, 
1996, it is, and has been, an employer engaged in commerce  within the meaning of Section 
2(2), (6), and (7) of the Act. 
 1 On March 27, 1997, the parties, pursuant to the request of counsel 
for the Charging Party, were grante
d an extension of time for filing 
briefs to April 17, 1997. 
2 In its answer, EFP-1 denied that it purchased and received goods in 
this amount as alleged in the consolidated complaint in par. 2(6) 
thereof.  However, the Company late
r stipulated and agreed that it had been an employer engaged in interstate commerce during all material 
times through May 31, 1996.  (See Jt. Exh. 1.)  EFP-2, on the other 
hand, admitted in its answer to the 
consolidated complaint that EFP-1 
purchased and received goods in the amount in question. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 200II.  THE LABOR ORGANIZATION INVOLVED 
EFP-1 and EFP-2 admit, and I find, that at all 
material times, the Sprinkler Fitters and the 
Pipe Trades Association (collectively the Unions) have been labor organizations within the 
meaning of Section 2(5) of the Act. 
A.  The Business and Personnel of Eckert Fire 
Protection (EFP-1) and Eckert Fire Protection 
Company (EFP-2)
 EFP-1 engaged in the design, installation, insp
ection, maintenance, and servicing of fire 
protection systems; EFP-1 operate
d and maintained offices in Cincinnati, Ohio; Lexington, 
Kentucky; and Greenwood-Indianapolis, Indiana.
3  EFP-1 was owned by Mark Mosely who 
acted as president and chief executive officer. 
 In February 1995, EFP-1 hired Wayne Bennett 
who served as the Company™s vice president and general manager through May 31, 1996.  
Bennett™s principal office was located in Cincinnati, but he regularly and routinely communi-
cated with the other branches and specifical
ly visited the Greenwood office about three times 
per month on average.  Bennett™s duties and re
sponsibilities with EFP-1 included establishing, 
overseeing, and implementing the Company™s various employment and other administrative 
policies and practices. 
Kevin Douthitt was employed as EFP-1™s branch manager at the Indianapolis office; Steve 
Miller served as the Company™s field supervisor
.  Douthitt was responsible for the day-to-day 
supervision of the Indianapolis o
ffice, including supervising the designer staff and clerical help.  
Miller was principally the direct onsite supervisor of EFP-1™s sprinklers and pipe fitters who 
installed and maintained fire 
protection systems under contract 
with its various customers.  
Both Miller and Douthitt shared responsibility 
for hiring sprinkler-fitters; however, Miller was 
primarily responsible for disciplining these workers.4 
In addition to Douthitt and Miller, EFP-1 employed a service manager, two designers, a 
secretary-receptionist, and approximately nine sprinkler-fitters at its Indianapolis facility during 
the period ending in late April to early May 1996.5 
Some time in late April 1996, EF
P-1™s president, Mosely, advised Bennett that he was go-
ing to shut down the business effective immediately because of very heavy indebtedness. 
Consequently, Bennett, who wanted
 to continue in the fire protection business, formed and 
incorporated EFP-2 on May 30; and on May 31, and 
entered into an agreement with Mosely to 
purchase certain assets of EFP-1 related to 
its Indianapolis operations, including various 
contracts and receivables, tools, 
vehicles, office equipment, and other materiel.6  Under the 
new regime at EFP-2, Bennett beca
me owner, president, and the highest member of manage-
ment.  Douthitt assumed the position of vice president.  Miller continued in the position of field 
superintendent.  The duties and responsibilities of the three pr
incipals changed little substan-tively, only expanding somewhat within the same 
realms by dint of the formation of the new 
Company.  For instance, Bennett became more re
sponsible for and attentive to the day-to-day 
operations of the Company, now operating exclusively in the Indianapolis (as opposed to 
Cincinnati) area.  Bennett still 
remained primarily re
sponsible for EFP-2™s hiring policies and 
practices, and other executive level matters.  Douthitt™s and Miller™s duties also changed little if 
                                                          
                                                           
3 The Greenwood office is and was during the hearing generally re-
ferred to as the Indianapolis office.  The Lexington office of EFP-1 
ceased operations in July 1995. 
4 With respect to sprinkler-pipefitters, Miller actually played the 
more significant role in terms of hiring and firing as compared to 

Douthitt.  Miller generally received a
nd reviewed all fitter applications, 
decided whether to interview an applicant, conducted the interview(s), 
and as often as not would, on his 
own, make the hiring decision; occa-
sionally, he would consult with Dout
hitt about a potential new hire.  
Miller™s recommendations for discip
line, including termination, were 
usually followed.  At EFP-1, hiring and firing decisions were often 
made without Bennett™s input. 
5 All dates hereinafter are in 
1996 unless otherwise indicated. 
6 GC Exhs. 2 and 3, with attachments, list the contracts and other as-
sets purchased by Bennett on May 31. 
 Bennett further testified that he 
purchased 80 percent of the tools of EFP-1 and paid 50 to 60 percent of 
their residual value; 95 to 98 percent of the office equipment; and 10 to 
20 percent of EFP-1™s vehicles. 
at all.  Douthitt still generally managed the office and participated as before in the hiring 
process for all employees; Miller, as field superintendent, performed his usual duties, including 
hiring and, more specifically, disc
iplining the sprinkler-fitter force. 
EFP-2 performed the same services as EFP-1, i.e., installing, servicing, maintaining, and 
designing fire protection systems, but only in th
e Indianapolis area; EFP-
2 continued to employ 
sprinkler-fitters, designers, and 
other office personnel.7  At 
the time of EFP-2™s inception, 
Bennett retained or at least offered jobs to all of EFP-1™s fitters; although all did not accept 
employment at EFP-2.  Thus, at the time, EFP-2 began its operations, the employee base was 
essentially the same as that of 
EFP-1 at Indianapolis.  EFP- 2, after its formation, either com-
pleted or initially performed contracts initiated by EFP-1 by virtue of the purchase of contracts 

or as a subcontractor per the above-mentioned purchase agreement.  All of the contracts were 
performed by EFP-2 out of the former EFP-1 
facilities in the Indianapolis-Greenwood area. 
B.  The Successorship Issue 
The complaint alleges, and the General Counsel and the Charging Party contend, that, in 
essence, EFP-2 is a successor employing entity to EFP-1 with notice at the time of its acquisi-
tion of the assets and general business of EFP-1 of the predecessor company™s potential liability 
for any unfair labor practices committed by EFP-1; and that EFP-1 is obligated to remedy any 
violations of the Act deter
mined to have been committed by
 EFP-1.  Respondent EFP-2 has 
generally denied in its answer, though not in its brief, that it is a successor to Respondent EFP-

1.8 In 
Golden State Bottling Co. v. NLRB
, 414 U.S. 168 (1973), the Supreme Court held that a 
successor employer may become obligated to remedy unfair labor practices committed by its 
predecessor where as purchaser, the successor 
had notice of a pending unfair labor practice 
proceeding but acquired and con
tinued the business without interr
uption or substantial change 
in operation, employee complement, or supervisor
y personnel.  In such case, the successor will 
have joint and several liability to remedy the unfair labor practices, including backpay and 
reinstatement. 
In 
Fall River Dyeing Corp.
, 482 U.S. 27, 43 (1987), the Supreme Court restated the law and 
standards to be applied in this area: 
 In Burns we approved the approach taken by the Board 
and accepted by courts with respect to determining 
whether a new company was indeed the successor to the 
old.  406 U.S., at 280-281, and n. 4 [92 S.Ct., at 1578-
1579, and n. 4].  This approach, which is primarily factual 
in nature and is based upon the totality of the circum-
stances of a given situation, requires that the Board focus 
on whether the new company had ﬁacquired substantial as-
sets of its predecessor and continued, without interruption 
or substantial change, the 
predecessor™s business opera-
tions.ﬂ  Golden State Bottling Co. v. NLRB
, 414 U.S., at 
184 [94 S.Ct., at 425].  Hence, the focus is on whether 

there is ﬁsubstantial continuity
ﬂ between the enterprises.  
Under this approach, the Board examines a number of fac-
tors:  whether the business of both employers is essentially 
the same; whether the employees of the new company are 
doing the same jobs in the same working conditions under the same supervisors; and whether the new entity has the 
same production process, produces the same products, and 
 7 It should be noted that at its inception, EFP-2 did not retain the ser-
vices of EFP-1 service manager, John Carpenter, and secretary-
receptionist Jackie Wirey.  The record
 is unclear if the service manager 
position was ever filled, but Benne
tt operated EFP-2 without a secre-
tary-receptionist because he 
deemed the position unnecessary. 
8 Indeed, Respondents EFP-2 and EF
P-1 have not addressed the suc-
cessorship issue at all in their brief,
 thus, leading me to conclude they 
probably have conceded the point.  Ho
wever, I have discussed the issue 
so as to complete the record. 
 ECKERT FIRE PROTECTION  201basically has the same body
 of customers.  See Burns, 406 
U.S., at 280, n. 4 [92 S.Ct., at 1578, n. 4]; 
Aircraft Magne-sium, a Division of Grico Corp.
, 265 N.L.R.B. 1344, 1345 
(1982), enfd. 730 F.2d 767 (9th Cir. 1984); 
Premium Foods, Inc., 260 N.L.R.B. 708, 714 (1982), enfd. 709 F.2d 
623 (9th Cir. 1983). 
 Notably, alter ego or successor status may also be found where only a portion of the prede-
cessor™s business is transferred to the new enterprise.  
NLRB v. Burgess Construction
, 596 F.2d 
378, 385 (9th Cir. 1979), enfg. 227 NLRB 765 (1977)
, and where the operations transferred 
from the predecessor are only a portion of 
the new enterprise™s total business.  
Continental 
Radiation Corp., 283 NLRB 234 (1987).  Therefore, before
 a determination of whether EFP-2 
can be deemed liable for any unfair labor practice committed by EFP-1, it must first be deter-
mined whether EFP-2 is a successor entity.  It is undisputed that EFP-2 on May 31, 1996, 
acquired assets and the general bus
iness of the Indianapolis branch
 of EFP-1, and that this part 
of EFP-1™s business was a substa
ntial part of EFP-1™s overall operation;9 th
at EFP-2 completed 
and performed contracts originally initiated by EFP-1; that EFP-2 performed the same services 
using the same processes, tool
s, and methodologies as EFP-1 w
ith no interruption of business; 
EFP-2 performed all work out of the same facility as EFP-1; and that EFP-2 assumed and 

serviced the same customer-client base in the Indi
anapolis area.  It is uncontroverted that EFP-2 
hired the majority of EFP-1™s work force (especially the sprinkler-fitter workers) and these 

former EFP-1 workers constituted the bulk of EFP-2™s work force; and that the affected em-
ployees were essentially perfo
rming the same jobs, under the 
same working conditions, and 
under the same supervisors (Be
nnett, Douthitt, and Miller). In these circumstances, the Gene
ral Counsel has virtually to 
a certainty established that 
EFP-2 was a successor to EFP-1.  It is also abundantly clear on this record that the General 

Counsel has established by direct evidence th
at EFP-2 acquired the business of EFP-1, fully 
aware of an unfair labor proceeding pending ag
ainst EFP-1.10  Accordingly, I would find and 
conclude that EFP-2 is a successor employing en
tity to pending unfair labor practices  at the 
time of EFP-2™s requisition, and that it acquired in substantial 
part the asserts and general 
business of its predecessor employing entity with actual and constructive notice of the pending 
unfair labor proceedings filed w
ith the Board against EFP-1.  
Robert G. Andrew, Inc.
, 300 
NLRB 444 (1990).  Accordingly, EFP-2 will be he
ld jointly and severally liable for any viola-
tions of the Act by EFP-1 
determined by me herein. 
III.  THE ALLEGED UNFAIR LABOR PRACTICES 
A.  The Applicable Law Regarding the 8(a)(1) Allegations 
The complaint alleges that during the period covering January 19 through July 26, 1996, 
Respondent EFP-1 and its successor, EFP-2, thr
ough its agents and supervisors, violated 
Section 8(a)(1) of the Act by: interrogating a
pplicants for employment about their union 
membership, activities, and sympathies; prohibiting employees from wearing union buttons on 
the job; falsely accusing (and thereby disparagi
ng) employees supportive of the Unions and/or 
union organizers of sabotaging company vehicl
es; threatening employees with discipline and 
unspecified reprisals because of their union membership, activities, support, and sympathies; 
and informing employees and applicants for em
ployment that the Company had discharged 
                                                          
                                                           
9 While the record is not totally 
clear, the Indianapolis branch™s op-
erations constituted at least geograp
hically one-half of the total busi-
ness reach of EFP-1, the other half 
being located in Cincinnati.  Also, 
the total value of the contracts 
covered by the purchase agreement 
between EFP-1 and EFP-2 is $697,554,
 which I would conclude repre-
sents a substantial part of EFP-1™s business (See GC Exh. 3). 
10 Bennett testified candidly that before he purchased EFP-1, while 
serving as its vice president, he was apprised of the unfair labor prac-
tices (in Case 25ŒCAŒ2405) by Douth
itt, and that the purchase agree-
ment (GC Exh. 3) on May 31, 1996, was written with his awareness of 
the Board charges in mind.  Bennett
 did not specifically indicate to 
which provisions of the purchase agreement he was referring.  Notably, 
in par. 5 of the document, EFP-1 agrees to defend and indemnify EFP-2 

for all claims prior to the transfer of the business on May 31, 1996. 
employees because of their membership in, support of, and activities and sympathies for the 
Union. Employer interference, restraint, or coercion of employees who exercise their statutory right 
to form, join, or assist labor organizations ar
e unlawful under Section 8(a)(1) of the Act.  The 
test under Section 8(a)(1) does not turn on th
e employer™s motive or whether the coercion 
succeeded or failed.  The test is whether the employer engaged in conduct which it may be 
reasonably said tends to interfere with the free exercise of employee rights under the Act.  
Gissel Packing Co.
, 395 U.S. 575 (1969); 
Almet, Inc.
, 305 NLRB 626 (1991); 
American 
Freightways Co.
, 124 NLRB 146, 147 (1959); Thus, it is violative of the Act for the employer 
or its supervisor to engage 
in conduct, including speech, which is specifically intended to 
impede or discourage union involvement.  
F. W. Woolworth Co.
, 310 NLRB 1197 (1993); 
Williamhouse of California, Inc.
, 317 NLRB 699 (1995).  The test of whether a statement or 
conduct would reasonably tend to coerce is an obj
ective one, requiring an 
assessment of all the 
circumstances in which the statement is made as the conduct occurs.  
Electrical Workers Local 
6 (San Francisco Electrical Contractors)
, 318 NLRB 109 (1995). 
The Board has long recognized that job app
licants ﬁmay understandably fear that any an-
swer [they] might give to questions about uni
on sentiments posed in a job interview may well 
affect [their] prospects.ﬂ  
United L-N Glass, 297 NLRB 329 fn. 1 (1989), cited in 
Adco Electric, 
307 NLRB 1113, 1117 (1992), and such questions can be inherently coercive.  
Godsell Con-tracting
, 320 NLRB 871, 873 (1996). 
In 
Republican Aviation Corp.
,11 the Supreme Court upheld as protected activity the right of 
employees to wear union buttons while at work.  
Consistent with that principle and established 
Board law, the general rule is that employ
ees may wear not only union buttons but other 
emblems of union support and membership such 
as badges, hats, and T-shirts to work.  
Fairfax 
Hospital, 310 NLRB 299, 307 (1993).  However, this right is not without limitations.  The 
Board, in attempting to strike a 
balance between the right of em
ployees to express their support 
for unionism and that of employers to conduct thei
r business in an orderly and efficient manner, 
allows the employer to promulgate and enforce rules against wearing union insignia and 
emblems.  Example of special circumstances are maintena
nce of production and discipline,12 
safety,13 preventing alienation of customer
s,14 preventing discord and violence between 
competing groups of employees,15 and promoting 
health and welfare of 
patients in a health 
care setting.16  Absent such special circumstances, the Board has held that employer directives 
to employees to stop wearing emblems insignia
 and union paraphernalia can be violative of 
Section 8(a)(1).  
Overnite Transportation Co.
, 254 NLRB 132 (1981); 
Fieldcrest Cannon
, 318 
NLRB 470 (1995). 
The Board has also found viola
tions of Section 8(a)(1) by an employer™s disparaging or un-
dermining employees supportive of the union, 
and the union or its representatives.  
Prudential 
Insurance Co. of America
, 317 NLRB 357 (1995); 
Oster Specialty Products
, 315 NLRB 67 
(1994).  Employers, likewise, may violate Secti
on 8(a)(1) by informing employees that another 
employee was disciplined or terminated for engaging in protected activities.  
Baker Electric, 317 NLRB 835 (1995). 
Finally, while Section 8(a)(1) prohibits ce
rtain speech and conduct deemed coercive, em-
ployers are free under Section 8(c) of the Act 
to express their views, arguments, or opinions 
about and regarding unions as long as such
 expressions are unaccompanied by threats of 
reprisals, force or promise of benefit.17 
 11 324 U.S. 793 (1945). 
12 Midstate Telephone Corp. v. NLRB
, 706 F.2d 401 (2d Cir. 1983), 
enfg. in part and denying in part 262 NLRB 1291 (1982). 
13 Fluid Packaging Co
., 247 NLRB 1469 (1980). 
14 Burger King Corp. v. NLRB
, 725 F.2d 1053 (6th Cir. 1984), enfg. 
in part and denying in part 265 NLRB 1507 (1982). 
15 United Aircraft Corp.
, 134 NLRB 1632 (1961). 
16 Mesa Vista Hospital, 280 NLRB 298 (1986). 
17 Sec. 8(c) provides: 
The expressing of any views, arguments, or opinion, or the dis-
semination thereof, whether in writing, printed, graphic, or visual 
form, shall not constitute or be 
evidence of any unfair labor prac-tice under any of the provisions of this Act [subchapter], if such 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 202With these principles in mind, we turn to th
e specific allegations as charged in the com-
plaint. B.  Discussion and Conclusions Regarding the Alleged 8(a)(1) Violations 
1.  The alleged 8(a)(1) violations by Steve Miller and Kevin Douthitt on January 19, 1996 
The General Counsel and the Charging Party 
have alleged that the Respondent™s supervi-
sors unlawfully interrogated an applicant fo
r employment, John Strunk, about his union mem-
bership activities and sympathies on January 19. 
By way of background, in late December 1995 and early January 1996, EFP-1 placed ad-
vertisements in local newspape
rs soliciting resumes for experien
ced sprinkler-fitters;  resumes 
were to be sent by mail to EFP-1™s Greenwood-Indianapolis facility.18  Pursuant to these ads, 
Union Business Agent Michael Eads called John St
runk and advised him of
 the availability of 
openings at EFP-1 and suggeste
d that Strunk apply there. 
Strunk appeared at the hearin
g and testified.  Strunk testif
ied that acting on Eads™ sugges-
tion, he mailed his resume to 
EFP-1 on or about January 8, 
1996.19  Miller called him and set 
up an interview.  On January 11, Strunk and Mille
r met.  According to Strunk, Miller appeared 
to be interested in him because of Strunk™s 10-ye
ar experience in the sprinkler trade.  Addition-
ally, Miller was concerned with only having qualified and experienced people because of past 
problems in these areas with others.  Str
unk and Miller met for only about 20Œ25 minutes.  
Miller asked Strunk to fill out an application20 at
 the end of the interview and advised him that 
he needed to check with Douthitt and then he would get back with him. 
On January 19, Strunk was reinterviewed, initially alone by Miller in Miller™s office.  In 
this interview, according to Strunk, Miller asked h
im if he had any intention of going back to 
the Union, to which Strunk responded that he di
d not know.  Miller also asked why Strunk was 
out of work, and Strunk explained that his form
er employer had run out of work and he was 
consequently laid off.  Mille
r then ushered Strunk into Douthitt™s office, whereupon the inter-
view continued.  According to Strunk, Douthitt al
so asked him whether he intended to go back 
to the Union, and this time Strunk answered no.  
In the course of the second interview, Douthitt 
also cryptically commented that nonunion propaganda is actually union propaganda and 
inquired of Strunk whether he in
tended, once hired by EFP-1, to
 file lawsuits against the 
Company.  Strunk denied having any such in
tentions.  This interview lasted about 15Œ20 

minutes, concluding with Strunk™s being offered 
a foreman™s job with EFP-1; Strunk accepted 
the offer and began work on January 25. 
Steve Miller testified at the hearing.21  Miller testified that he received Strunk™s resume by 
mail on or about January 9 and reviewed it 
on January 10.  Miller knew that Strunk was a 
member of the Union because a copy of Strunk™
s union card was printed on the last page of his 
resume materials.  Miller te
stified that he also was awar
e of Strunk™s union involvement 
because of the inclusion in his resume package documentation of his participation in the union 
apprenticeship program and Strunk™s listing as fo
rmer employers at least two companies known 
to Miller as union employers.  Regarding hi
s conversation with Strunk during the two inter-
views, Miller denied discussing the Union at all.  Miller did not further elaborate nor did he 
                                                                                            
                                                           
expression
 contains no threat of reprisal or force or promise of 
benefit. 
18 The copies of these advertisements adduced at the hearing indicate 
they appeared in the December 30 and 31, 1995, and January 1, 5, 6, 7, 
and 8, 1996 editions of the 
Indiana Star 
& News (see GC Exhs. 8(a)Œ
(g)). 
19 Strunk™s resume ﬁpackage included a cover letter, a copy of his 
high school diploma, his Indiana 
Pipe Trade Association and United Association membership cards, a certificate of completion of a State of 
Indiana-administered inspection program and his registration as an 
inspector in the program, a copy of 
an Indiana Pipe Trades Association 
certificate of his completion of a 40-hour cross-connection control and 
back flow prevention course, and a 
copy of a certificate of Strunk™s 
completion of the Local 669 Joint Apprenticeship Committee appren-
ticeship programﬂ (GC Exh. 20). 
20 Strunk™s application is contained in GC Exh. 19. 
21 Kevin Douthitt was not called as a witness by the parties. 
comment on Douthitt™s part in the interview of 
Strunk.  I would credit St
runk™s version of the 
events and conversations occurring
 in the two interview sessions. 
The General Counsel and the Charging Part
y contend (in essence)
 that Miller™s and 
Douthitt™s questioning Strunk about
 his intentions regarding returning to the Union (which I 
interpret to mean working for union companie
s) and Douthitt™s rema
rk that nonunion propa-ganda is actually union propaganda redound to an
 unlawful interrogation of Strunk about his 
union involvement, background, and commitment.  Th
e Respondent, evidently conceding that 
Miller and Douthitt engaged in the 
conversations attributed to th
em, nonetheless, denies that 
these conversations were coercive or threatenin
g.  The Respondent argues that first, Strunk™s 
union membership was obvious and known to th
e two interviewers.  Thus, Miller™s and 
Douthitt™s questions were intended to test Strunk™s bona fides for employment, that is, whether 
he sincerely intended to work for the Respondent
 or was seeking employment merely to drum 
up an unfair labor practice charge.  The Responden
t argues, thusly, that it was well within its 
right to inquire in these areas, 
especially when its inquiries we
re unaccompanied by threats or 
promises. I would conclude that in ques
tioning Strunk about his intentions regarding the Union, the 
Respondent violated the Act.  Significantly, as 
noted, Douthitt did not testify at the hearing and 
Miller merely generally denied di
scussing the Union at all.  On this record, the Respondent™s 
argument, while plausible and perhaps even reas
onable, has no evidentiary support.  Thus, to 
the extent that the Respondent™s defense is pr
edicated on its legitimate
 business concerns, it 
fails.  On the other hand, as I examine the totality 
of the circumstances of Strunk™s interview, he 
was twice asked questions regarding his intentions of going back to work for a union contrac-
tor; this clearly could lead him to conclude th
at his job prospects with the Respondent hinged 
on giving the proper response.  Consequently, 
in the second interview with both Douthitt and 
Miller, he changed his answer from ﬁdon™t knowﬂ to 
ﬁnoﬂ in terms of returning to work with a 
union contractor.  It can hardly be gainsaid 
that Strunk was not coerced and thus reasonably 
that the statements of two of the Respondent™s hiring supervisors were not coercive. 
2.  The January 25, 1996 conve
rsations between Strunk 
and Miller 
The General Counsel alleges that on January 
25, the Respondent™s supervisor, Miller, vio-
lated Section 8(a)(1) of the Act by prohib
iting Strunk from wearing union buttons, falsely 
accusing him of  sabotage of company equipment, and threatening him with unspecified 
reprisals if he discussed the 
Union with other employees. 
Strunk reported for work in January 25 and wa
s immediately assigned to the Respondent™s 
Master Guard project.  Strunk tes
tified that he and coworker Miguel Lopez traveled together to 
the jobsite and at the time Strunk was wear
ing certain union paraphernaliaŠa ﬁUnion Yesﬂ 
button, a UAW organizer button,22 and another 
button proclaiming ﬁI support Local 669ﬂŠ
pinned to his jacket.  Upon his arrival, Strunk disc
ussed various details of the job with Miller.  
According to Strunk, Miller mentioned that the Company™s delivery truck would not start that 

morning and as a result, certain materials needed for the job were not available. In the course of 
conversing with Miller, St
runk testified that he to
ld Miller that he was a union (UA) organizer.  
According to Strunk, Miller then almost immedi
ately accused him of sabotaging the truck 
which Strunk denied.  Miller also
 told Strunk that he did not want Strunk wearing union buttons 
(at work); Strunk did not reply to this directive.
  According to Strunk, he and Lopez were told 
by Miller at around 10 a.m. that the delivery truc
k was out of service and that they should quit 
for the day.  Once more, Miller told Strunk not 
to wear union buttons on the job.  Because there 
was no work, both Strunk and Lopez left the job ear
ly as instructed.  Later in the evening of 
January 25, Strunk was called by Miller regarding another job assignment.  According to 
Strunk, Miller, in this conversation told him no
t to discus the Union with other employees, 
warned him Strunk to dot his ﬁi™sﬂ and cross his ﬁt™s,ﬂ and said that production standards were 
going to be set for Strunk which, if not me
t, would lead to Strunk™s being reprimanded. 
 22 The record herein clearly shows that Strunk was a United Associa-
tion of Pipe Fitters organizer.  Th
e transcript, on p. 268, indicates 
ﬁUAWﬂ on the button.   However, ac
cording to his resume, he was not 
in any way involved with the United Auto Workers.  The UAW refer-
ence is a mistake either in transc
ription or Strunk simply misspoke. 
 ECKERT FIRE PROTECTION  203Miller testified regarding certain of the statements attributed to him.  Miller, admitting that 
on January 25, that he was aware of Strunk™s orga
nizer status with the Union, denied that he 
accused Strunk of sabotaging the company truck.  Mille
r testified that with regard to the Master 
Guard job, there was a problem with shutting down 
the existing sprinkler system so that Strunk 
and Lopez could work on it.  According to M
iller, he never had a c
onversation with Strunk 
about the truck™s ever being inoperableŠnone of the Company™s vehicles were out of repair for 
the Master Guard jobŠlet alone being sabotaged by anyone. 
 Miller acknowledged that Strunk and Lopez were released early but only because they were not able to work on the system; the 
availability of materials due to an out-of-repair
 truck had nothing to do with the matter.  Miller 
categorically denied ever telling Strunk to dot hi
s ﬁi™sﬂ and cross his ﬁt™s.ﬂ  However, Miller 
admitted that he told all new employees, includi
ng Strunk, about his general expectations of 
them in terms of their job duties and responsibilities. 
Miller, in spite of two separate appearances on the stand, did not deny (or even touch on) 
Strunk™s allegations that he directed Strunk not to wear 
union buttons on two occasions and not 
to discuss the Union with other employees. 
There were no other witnesses to the statemen
ts allegedly made by Miller to Strunk.  Ac-
cordingly, whether they were made  is a matter of credibility.  Regarding this issue, both Miller 
and Strunk, for all intents and purposes, were equally credible.  
Therefore, to a degree, the 
evidence regarding the utterance of the statemen
ts is in equipoiseŠno witness deserving more 
credibility than the other.  However, inasmuch as Miller did not deny making the statements 
regarding  wearing union buttons and instructi
ng Strunk not to talk to other employees about 
the Union, I would conclude that Miller indeed 
made these statements.  Therefore, I would 
conclude the Respondent violated Section 8(a)(1) by instructing Strunk, a known union organ-
izer, not to wear union buttons at work on the tw
o occasions as related by Strunk.  I note that 
the Respondent argues that Miller™s directions
 were not actually coercive because Strunk 
clearly continued to wear the buttons throughout 
the time of his employment.  In point of fact, 
Strunk was quite adamant about his right to wear 
the buttons at work and evidently continued to 
wear them.  However, it is clear that the effect of directives on the employee is not controlling 

according to Board law.  Rather, it is whether the 
complained of act reasonably interferes with 
or coerces the employees in th
e exercise of rightsŠhere wearing buttons in support of the 
Union.  Notably, the Respondent offered no ﬁspeci
al circumstancesﬂ to justify its actions.  
Thus, in my view, the General Counsel has made out
 a clear violation of the Act with regard to 
the aforementioned statements by Miller. 
I would also conclude that the Respondent viol
ated the Act by telling Strunk not to talk to 
other employees about the Union. 
 Much need not be said about the interference and coercive 
effect such a statement would convey to St
runk, who the Respondent knew almost immediately 
intended to organize its employees.  Thus, I wo
uld conclude that the Respondent violated the 
Act in directing Strunk not to discuss th
e Union with the Respondent™s employees. 
With respect to the allegation that Miller acc
used Strunk of sabotaging a company vehicle 
after being advised of Strunk™s or
ganizer status, I would conclude
 that the General Counsel has 
not met its burden of proof.  First, as noted, Miller credibly denied making the statement.  

Moreover, he denied that any vehi
cles were out of service, and th
at other reasons caused him to shut the job down.  The General Counsel adduced 
no contrary evidence; therefore, the charge 
fails.  I would recommend dismissal of this aspect of the complaint.  Similarly, I would con-
clude that the General Counsel failed in his proof of the allegations regarding Miller™s threat to 
discipline Strunk for failure to meet performance st
andards and  warning him to dot ﬁi™s,ﬂ etc.  
Here, too, Miller credibly denied making thes
e statements.  I would recommend dismissal of 
this aspect of the complaint. 
3.  The January 26 allegation of threats and reprisals by Miller 
The complaint alleges that on or about Ja
nuary 26, 1996, the Respondent, by and through 
Miller, threatened its employees with discipline 
and other unspecified repr
isals because of their 
union membership, activities, and sympathies.23 
As I view the record herein, the General Couns
el produced no evidence to substantiate this 
allegation.  Additionally, the brie
fs of the General Counsel and 
the Charging Party do not refer 
                                                          
                                                           
23 The allegation is contained in pa
rt 5(a)(iii) of the consolidated 
complaint. 
to any testimony, occurrences, statements, or 
events that would correspond to this date.  I 
would note that to the extent that the allege
d unfair labor practices of January 25 may be 
construed to be ﬁabout January 26,ﬂ these have been dealt with
 earlier herein.  Additionally, I 
am cognizant that in its brief, the Respondent 
responded to the allegation and argued that there 
was no evidence of record to support the allega
tion.24  I agree with the Respondent, but not for 
the reasons advanced by the Respondent.  Rather, I 
would find and conclude that this part of the 
complaint should be dismissed on grounds of duplic
ity and/or insufficiency of the evidence.  I 
recommend dismissal of this part of the complaint. 
4.  The March 5, 1996 allegation of threats and reprisals 
by Miller 
On or about March 5, 1996, Strunk was assigned
 to work at one of the Respondent™s pro-
jectsŠthe Barden and Robeson job.  Strunk test
ified that while working there and discussing 
various changes in the job specifications with Miller, Miller commented to him that he was 
unhappy about the Union™s filing unfair labor prac
tice charges against EFP-1 with the Board.25  
Miller also stated to Strunk in this conversation that he did not understand why Eads had 
alleged that he was ﬁharassing
ﬂ Strunk.  Strunk™s response was to tell Miller to take the matter 
up with Eads and not him.  Strunk had no furthe
r conversation with Miller on March 5.  Again, 
Miller did not offer any testimony regarding th
e March 5 conversation with Strunk.  Accord-
ingly, I would find and conclude that Miller made the statements attributed to him on the date 

in question. At this juncture, I would note that I am not required to accept blindly any testimony simply 
because it is not contradicted.  
NLRB v. Howell Chevrolet Co.
, 204 F.2d 79, 86 (9th Cir. 1953), 
affd. 346 U.S. 482.  However, I cannot dismiss or
 disregard uncontroverted testimony without 
having sufficient reason to do so.  
Missouri Portland Cement Co. v. NLRB
, 965 F.2d 217, 222 
(7th Cir. 1992).  Moreover, when the absence of 
contradiction is based on a statement attributed 
to a respondent™s supervisor or agent, then th
at absence can provide a basis for drawing an 
inference that the testimony of the supervisor or agent would have been adverse to the interests 
or position of a respondent-employer.  
Paramount Poultry
, 294 NLRB 867, 868 fn. 9 (1989).  
With respect to this conversati
on, the General Counsel (and the Charging Party) contends that 
Miller™s comments about the char
ges equate to an impermissibl
e interrogation of Strunk about 
the very filing of the charges; 
and second, by Miller™s expressing
 his displeasure not only with 
the charges but also his perception that the Un
ion (Eads) felt he was harassing Strunk, Miller 
threatened Strunk with unspecified reprisals 
for Strunk™s engaging in protected organizing 
activities, here, the filing of
 the charges in question. 
Evidently, conceding that Miller made the st
atements attributed to him, the Respondent, 
nonetheless, contends that Mille
r was merely expressing his di
sappointment about the charges 
and that (as I interpret the Respondent™s ar
gument) Miller™s comment
 about harassment re-
flected only his personal opinion.   
The Respondent argues, moreover, since there were
 no promises of benefit or threats of re-
prisal made by Miller, there is no violation of 
the Act.  I would agree with the Respondent.  In 
my view, given the context of the conversation, 
Miller was engaging in protected speech when 
he expressed his unhappiness with the charge
s and questioned why the Union felt he was 
harassing Strunk.  In my view, there is probabl
y no one on the face of the earth who would be 
ﬁhappyﬂ when sued; and clearly, if one sincerely feels that he has not engaged in improper 
conduct, he would wonder (perhaps
 aloud) about the charges filed against him or his company.  
 24 Like myself, the Respondent evidently was at loose ends to re-
spond to this allegation.  Accordingly, perhaps out of caution, but cer-
tainly on surmise, the Respondent associated Miller™s holding Strunk to 
a standard of installing 100 sprinkler
 heads per day on January 26 as a 
possible basis for the above-stated charge (see GC Exh. 44).  However, 
I do not agree that this evidence satisfies the General Counsel™s burden 
of establishing a prima facie case by competent proof. 
25 The Union (United Association of
 Journeymen and Apprentices of 
the Plumbing and Pipe Fitting Industr
y of the United States and Can-
ada) had filed charges against EF
P-1 on February 26, 1996, alleging 
that the Company was unlawfully coercing and interrogating its em-
ployees, including Strunk, and refusing to hire certain named persons 
because of their union membership and/or activity. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 204I also note that Miller™s comments could not reasonably be said to have interfered or coerced 
Strunk (and perhaps other employees who may have 
heard the conversation).  First, it is highly 
speculative as to what other reprisals could be 
levied on Strunk that coul
d not be redressed by 
resort to another unfair labor practice charge.  
Certainly the Union was fearless and vigilant in 
this regard.  Second, the filing of the charge 
in question, already a fait accompli, more likely 
enhanced Strunk™s organizing e
fforts and probably encouraged 
the Respondent™s employees to 
pursue and protect their rights guaranteed under
 the Act.  Additionally, examining the conver-
sation and comments in context, Strunk™s seem
ingly unfazed reaction to Miller™s remarks 
suggests that he nor any other reasonable employee reasonably could be coerced or intimidated 

by the utterances.  On bottom, Miller was expressing his personal viewŠdispleasureŠwith the 
suit and merely voiced his lack of understanding 
of the Union™s position in the matter; Miller 
threatened no one in his outspoken musings.  
Accordingly, I would recommend dismissal of 
this aspect of the complaint. 
5.  The June 27, 1996 convers
ations between Bennett 
and Theison The complaint alleges that on June 27, the Re
spondent, through Bennett, violated the Act 
by interrogating an employeeŠThomas Theiso
nŠabout his union membership, informing him 
that applicants supportive of the Union would not be hired or considered for hire and informing 
him that it had discharged employee
s because they supported the Union. 
The General Counsel called Thomas Th
eison to establish these charges. 
Theison, an experienced sprinkler-fitter, testified th
at he had been laid off of his last job on 
about June 6 and was actively in search of em
ployment.  Theison, who was not a member of the 
Union at the time, however, knew that Michael Eads was the Union™s business agent.  Theison 
contacted Eads about joining the Union as well 
as obtaining employment; a meeting was set up 
so that the two could discuss the matter.  On about June 23, Theison met with Eads and Union 
organizer Tony Bane26 for lunch at a local restau
rant.  At this meeting, Eads and Bane dis-
cussed with Theison the benefits of union membership and employment with union companies.  
While Eads did not then attempt to sign up Th
eison for membership, he
, nonetheless, provided 
Theison with copies of the Union™s constitution and bylaws and other informational pamphlets.  
During the meeting, Eads also mentioned that there were several companies the Union was 
interested in organizing, including EFP-2; Eads
 suggested that Theison should apply for work 
there.  While not expressly promising him a job 
with a union contractor, Theison testified that 
Eads said that he would help Theison find empl
oyment if he would make application at EFP-
2.27  At the meeting™s end, Theison reiterated hi
s concern for obtaining work and his continu-
ing interest in joining the Union.  However, Theison was not resolved to join then and Eads 
suggested that he think the matter over for a few days. 
On June 27, Theison, acting on Eads™ instructi
ons applied in person at EFP-2™s Greenwood 
facility.  He met with Bennett who greeted him at the front desk and provided him with an 

application.28  While filling out the applica
tion, Theison and Bennett conversed generally 
about Theison™s sprinkler-fitter experience and his previous empl
oyer.  According to Theison, 
Bennett asked him if he was a union member and what was his 
opinion about unions.  Theison 
responded that he was not a uni
on member and did not know enough about unions to have an 
opinion.  Also, Bennett, while discussing EFP-2™
s ongoing projects, then showed Theison 12Œ
15 job applications which Bennett said he thought
 were union members.  According to Theison, 
Bennett then said he was not going to hire the union applicants because he felt they wanted too 
much pay for the experience they possessed.  Bennett, thereupon, in Theison™s presence, 
                                                          
                                                           
26 Theison could not recall any conversations with Bane at this meet-
ing. 
27 Theison eventually, with Eads™ assistance, obtained employment 
at J. A. House, a union contractor (Theison was not a union member at 
that time) at union scale of $16.83 per hour.  As will be discussed 
herein, Theison™s startup date with J. A. House was July 1. 
28 Theison™s application is contai
ned in GC Exh. 34 and includes 
various awards and certificates related to his sprinkler-fitter training 
and experience.  Theison represente
d in his application that he was 
currently unemployed, his last job be
ing terminated due to layoff in 
June 1996. 
ceremoniously threw the applications in the tras
h, saying he (Bennett) was not going to hire 
them.  Theison also testified that Bennett also told him that he had fired someone because he 
thought the individual was a union member; however, Bennett did not identify the person in 
this conversation.  Theison finished filling out his resume and departed.29 
Bennett testified about hi
s meeting with Theison on June 27.
  According to Bennett, on the 
day in question, he happened to be at the recep
tionist™s desk when Theison appeared.  Theison 
asked for an application which he then filled out.  Bennett and Theison discussed some of the 
projects EFP-2 was then working on, and Theison 
ultimately submitted his a
pplication and left.  
Bennett, who testified that he 
had never met Theison before, emphatically denied throwing 
away any union applications; asking about Theison™s union membership; and making state-
ments about having fired a union member.30 
Obviously, here, inasmuch as there were no 
witnesses to the conversations, the issue re-
dounds once more to credibility of the witnesses a
nd, in this instance, the plausibility of the 
uttered remarks and attenda
nt behavior.  First, I believe that 
Theison™s version of the events of 
June 27 with Bennett are a clear fabrication, made
 up to curry favor with Eads to secure for 
himself a higher paying union job and to support the charges herein. In my mind, Theison only 
sought employment with EFP-2 to assist Eads
 in his organization efforts for which Eads 
promised him an immediate benefita union j
ob.31  In fact, Theison himself admitted the 
existence of a deal of sorts with Eads who he
 said would ﬁhelpﬂ him to get a job with a 
union contractor if he would apply at EFP-2 or to 
other nonunion contractors to further Eads™ organiz-
ing goals.  In fact, just 1 day after Theison 
applied at EFP-2, Eads a
dvised him that he had 
secured a job for Theison at a 
union contractor (J. A. House) 
which he could and did start on July 1.32  Significantly, Theison was not then ev
en a member of the Union.  Thus, because of 
this arrangement and Theison™s financial stake, I would find his testimony here not worthy of 

belief. 
In addition to the taint of Theison™s arrang
ement with Eads, I found Theison™s version of 
the June 27 events highly implausible and frankl
y just shy of preposterous.  First, Bennett 
appeared to some to be a highly credible w
itness.  He was an educ
ated and sophisticated 
businessman and one well versed and experience
d in employment matters, having been respon-
sible for the establishment and implementation 
of, among other things, the Respondent™s hiring 
policies and its compliance with applicable Federal and state la
bor laws.  Second, Bennett was 
fully aware that an unfair labor practice charge
 had been filed against the Respondent (EFP-1) 
in February 1996 and that this charge involved a
llegations of both discriminatory discharge of a 
known and identified union supporter (Strunk) as well as refusal to hire union members by the 
Respondent.33  I observed Bennett over 5 days of hear
ings, and I would conclude that he is not 
a person given to irresponsible and needlessly th
eatrical behavior (and with complete strangers 
no less) in the workplace.  In sum, Bennett presen
ted himself as a serious and forthright witness 
and, as such, a person who would most likely not 
engage in the conversations and behavior as 
related by Theison; therefore, I believe Benne
tt™s categorical denial of the June 27 conversa-
tions and conduct attributed to him by Theison.  
I would recommend dismissal of this aspect of 
the complaint. 
6.  The July 12, 1996 conversati
on between Theison and Miller 
The complaint alleges that Respondent again vi
olated the Act by Miller™s interrogating The-
ison about his union membership, activities, and sy
mpathies; threatening him with unspecified 
reprisals for his support of the Union and informing him that he had fired employees because of 
their support of the Union. 
 29 The entire interview lasted approximately 30 minutes. 
30 Bennett was present during all of 
Theison™s testimony at the hear-
ing. 
31 Eads testified that for their assistance, he did not promise any of 
the EFP-1 or EFP-2 applicants a job with a union contractor.  I believe 
the facts associated with Theison cast doubt on this denial by Eads. 
32 Theison was ultimately hired by
 EFP-2 on July 27; he voluntary 
left J. A. House to work for EFP-2.  Theison™s hiring and subsequent 

discharge by the Respondent will be discussed later herein. 
33 On the score, Theison™s story 
really becomes suspect because 
Bennett surely knew that Strunk, the obvious reference, was a union 
member, as opposed to 
thinking that he was one as Theison reported. 
 ECKERT FIRE PROTECTION  205Respondent, through Miller, decided to hire Thei
son after the July 12 interview.  Theison 
reported to work on July 22 and 
26 and was scheduled to work at
 one of Respondent™s sites.  
Theison testified that once there at around 8:30 a.
m., Miller pulled him aside and stated to him 
that he had heard that Theison was a union member
 and that he was working for J. A. House.  
Theison denied the accusations a
lthough he actually had been working for J. A. House about 2Œ
3 weeks before he started working for the Re
spondent.34  According to Theison, Miller made 
additional antiunion comments to him.  For instan
ce, after asking about his employment, Miller 
then stated in a very stern voi
ce from a distance of only a coupl
e of feet, that if he found out 
that Theison was ﬁunion, Theison should be real 
careful.  Miller also repeated to him in this 
conversation that he had had 
problems with another union organizerŠJohn StrunkŠand that he 
had fired him because of his 
union involvement and wanted nothing do with ﬁitﬂ again.35 
Theison had no further conversations with M
iller on that day and continued with his as-
signed tasks.  However, according to Theison, he
 felt very much threatened by Miller™s earlier 
comments and later that night called union organizer,
 Bane, to relate the day™s events.  Accord-
ing to Theison, as a result of this conversa
tion, he decided that he would go on strike. 
Here again, Miller did not deny or even offer any testimony regarding the statements and 
actions attributed to him.  As such, Theison™s allegations are unrebutted and uncontroverted.36  
Accordingly, with reluctance, I am constrained to credit Theison™s testimony regarding the 
occurrences of July 26.  I would again find and c
onclude, consistent with the authorities cited, 
supra, that the Respondent violat
ed Section 8(a)(1) of the Act on July 26.  Specifically, I would 
find and conclude that Miller™s questioning Theiso
n about his employment 
at a union contractor 
and his statement that if Thei
son were a union member, he was advised to be careful, redound 
to unlawful interrogation about Theison™s union
 membership and a threat of unspecified 
reprisals for his union membership; moreover, that Miller™s informing Theison that he had fired 
a union organizer for union activities was impermissibly coercive, all in violation of the Act.37 
C.  The Refusal-to-Hire and Unlawful Discharge Allegations The complaint alleges that EFP-1 and its successor EFP-2 unlawfully refused to hire and/or 
consider for hire 33 applicants for employme
nt because of their union involvement and mem-
bership and their engaging in concerted activities for or on behalf of the Union during the 
period covering January 10 through Ma
y 31, 1996, and continuing thereafter.38 
EFP-1 is also charged with unlawfully discha
rging Strunk because of his union membership 
and activities;39 EFP-2 is likewise charged with discharging Theison essentially because of his 
activities on behalf of the Union.40 
                                                          
                                                           
34 Theison, in fact, had not formally quit his job at J. A. House but 
had voluntarily left that job to take the opening with Respondent.  The-
ison, with obvious hesitance and uncer
tainty, testified that he did not 
tell Miller the truth because he wa
s actively trying to get the Respon-
dent organized.  I assume that all of 
this was done as part of the deal 
Theison struck with Eads to assist Eads with the Union™s organizational 
objectives at EFP-2. 
35 The ﬁit,ﬂ referred to by Theison on p. 316 of the transcript, I take 
to mean the Union or related to unions and organizing. 
36 In its brief, the Respondent argue
s that Theison™s testimony should 
be categorically rejected on grounds of
 his general lack of credibility.  
The Respondent offers no argument 
regarding why Miller did not tes-
tify about his conversation with Theison on either July 12 or 26. 
37 I do not find that Miller™s inqui
ries about whether Theison was 
employed by another company viola
tive of the Act.  Clearly, Miller 
was within his right to inquire whether one of his employees was then 
working for a competitor,
 irrespective of whet
her the competitor was 
unionized or not. 
38 Par. 6(a) of the complaint (as amended) lists the names of 33 per-
sons as having applied for work with Respondent EFP-1 on certain 
dates.  These individuals technical
ly applied at EFP-1 before EFP-2 
came into existence.  However, b
ecause I have determined that EFP-2 
is a successor to EFP-1, this distinction is of no consequence to the 
resolution of the issue of whether 
the Respondent violated the Act as 
charged. 39 Par. 6(c) of the complaint. 
40 Par. 6(d) of the complaint. 
Regarding the refusal-to-hire allegation, the reco
rd discloses that applications for employ-
ment for 33 alleged discriminatees were submitte
d to the Respondent (EFP-1 and EFP-2) at 
different times and circumstance
s in 1996 which will be more fully explained in the following 
sections. However, before discussing the 
individual cases of either the 33
 applicants not hired by the 
Respondent or the discharges of
 Strunk and Theison, a few prefatory remarks are in order. 
First, not all of the 33 alleged discriminatees testified at the hearing.41  Thus, for those ap-
plicants who did not testify, I have of necessity
 had to evaluate crucial matters such as the 
position applied for, qualifications, and sincerity or bona fides of these applicants from the 
decidedly limited vantage point of the naked applications and resumes submitted by them or on 
their behalf.  Of course, I have considered othe
r relevant evidence of record which could shed 
light on the issue.  In short, it should be stated
 at the outset that I have employed a certain 
amount of judicious guesswork to resolve thes
e matters pertaining to these nontestifying 
applicants. 
Second, the credible evidence of record amply 
describes the sprinkler-fitter trade and the 
general requirements of those who seek to perform fitter work.  Having carefully examined the 
applications and resumes, I woul
d conclude that, by and large, 
the vast majority of the 33 
applicants were indeed qualified to perform sprinkler-fitter work as that job was explained to 
me by witnesses from union and managerial representatives and the applicants themselves.  
Thus, I will not devote much space in this decisi
on to descriptions of sprinkler-fitter work, or 
the qualifications of obviously 
qualified applicants.42  Any ap
propriate exceptions to this 
general finding will be discussed later herein. 
Third, there is the matter of the legal principles applicable to alleged discriminatory refusal 
to hire and/or discharge of 
union members or sympathizers. 
Section 8(a)(3) of the Act makes it an unfair labor practice for an employer to discriminate 
in regard to hire or tenure of employment, or 
any term or condition of employment to encour-
age or discourage membership in any la
bor organization 29 U.S.C. § 158(a)(3). 
Preliminary to determining whether an employer has discriminated against an employee in 
violation of Section 8(a)(3) or (1) of the Act, the Board has held that the General Counsel must 
first make a prima facie showing sufficient to 
support the inference that the protected activ-
ity(ies) of the employees was a motivating factor in the employer™s decision to discipline or 
discharge him.  If this is established, the burden then shifts to the employer to demonstrate that 
the discipline or discharge would have occurre
d irrespective of whether the employee was 
engaged in protected activity.  
Wright Line
, 251 NLRB 1083, 1089 (1980), enfd. 662 F.2d 899 
(1st Cir. 1981). The Wright Line
 analysis is applicable not only to 
allegedly unlawful discharges but also 
refusals by an employer to hire or consider 
for hire applicants because of their union member-
ship or activities.  
Belfance Electric, Inc.
, 319 NLRB 945 (1995); 
American Signcrafters
, 319 NLRB 649 (1995); 
Industrial TurnAround Corp.
, 321 NLRB 181 (1996), and 
Bat-Jac Con-tracting
, 320 NLRB 891 (1996). 
In a refusal-to-hire case, the Ge
neral Counsel must establish per 
Wright Line 
the following 
elements:  (1) that each appli
cant for employment43 submitted an application for employment; 
(2) that the employer refused to hire or consider
 for hire each; (3) that the employer knew of the 
 41 Of the 33 applicants, only 20 testif
ied.  As to the remaining 13, no 
reason was given for their nonappearance and no continuance was 
requested by the General Counsel or the Charging Party to secure their 
presence.  Notable, too, is the fact the hearing took place over a 3-week 
period during which there was a hiat
us of 2 weeks between the begin-ning of the hearing and its adjournment. 
42 Strunk and Theison, of course, we
re hired as sprinkler-fitters by 
the Respondent; therefore, their qualifi
cations are not in issue.  Because 
these persons made application and were ultimately hired by the Re-
spondent, they have served as useful examples of qualified fitters 
against whom I have assessed the qualifications of the nonhired appli-
cants. 43 It is well settled that an applicant for employment is an employee 
within the meaning of the Act.  
Briggs Mfg. Co.
, 75 NLRB 569, 570 
(1947); 
Phelps Dodge Corp. v. NLRB,
 313 U.S. 177 (1941). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 206applicant™s union status or activities; and (4) that the employer™s refusal to hire or consider for 
hire each applicant was due to union animus.  
Big E™s Foodland, Inc., 
242 NLRB 963, 968 
(1979); Clock Electric
, 323 NLRB  1226 (1997). 
It is also well settled, however, that when an employer™s stated motives for its actions are 
found to be false, the circumstances may warrant 
an inference that the true motive is one that 
the employer desires to conceal.  The motive may be inferred from the total circumstances 
proved.  Under certain circumstances, the Board will infer animus in the absence of direct 
evidence; that finding may be inferred from the record as a whole.  
Fluor Daniel, Inc., 304 NLRB 970 (1991). 
A prima facie case is made out where the General Counsel establishes union activity, em-
ployer knowledge of that activity, animus, a
nd adverse action against those involved, which has 
the effect of encouraging or discouraging union activity.  
Farmer Bros. Co.
, 303 NLRB 638, 
649 (1991).  Once the General Counsel has made out
 a prima facie case, the burden shifts back 
to the employer.  That burden re
quires a respondent ﬁto establish its 
Wright Line 
defense only 
by a preponderance of evidence.  The Respondent™s
 defense does not fail simply because not all 
of the evidence supports it, or even because some evidence tends to negate it.  [Fn. omitted.]ﬂ  
Merrilat Industries, 307 NLRB 1301, 1303 (1992). 
Finally, the Respondents conte
nd that applicants for employment (the alleged discrimina-
tees) should be held to a good-faith standard rega
rding their applications for work.  That is, at 
the time of the submission of his application, th
e applicant should have 
been sincerely inter-
ested in gaining employment with the Respondent. 
 Implicit in his argument
, if it can be shown 
that at the time of submission of the application, the prospective employee had no such inten-

tion of working but was, for example, only applying because a union superior asked him or he 
intended to file an unfair labor 
practice charge and would not ha
ve accepted a job if offered 
one, then the charge as to that applicant should be
 dismissed; that such 
conduct is not consistent 
with the policies of the Act. 
Clearly, one of the broad purposes and functions 
of the Act, as amended, is to protect the 
statutory rights of employees, but also in the pr
ocess those rights must be balanced against the 
rights of employers.  It is also the policy of 
the Act to promote labor peace and reduce burdens 
on commerce occasioned by labor strife.  In light 
of these policies and the remedial nature of 
the Act, applicants for employment in my view
 should be bona fidely interested in gaining 
employment when they submit applications, even where they also harbor an intention from 
whatsoever source derived to organize or engage 
in other protected activities if hired.  In my 
view, it is also consonant with the spirit of the Act that such applicants should demonstrate that 
their applications were submitted in a good-faith
 attempt to secure employment and not for 
purposes that run counter to the policies of the Ac
t.44  Accordingly, I have considered carefully 
the testimony and circumstances of each alle
ged discriminatee™s application for purpose of 
determining whether it was submitte
d in good faith or for purposes 
that I believe run counter to 
the Act. 
                                                          
                                                           
44 At common law, multitudinous and useless lawsuits and specula-
tion in such suits were specifically pr
oscribed by law.  These laws were 
aimed at officious intermeddlers who 
intentionally cultivated strife and contention through use of 
lawsuits.  Such lawsuits tended to disturb the 
peace of society while leading to corrupt practices and interference with 
the remedial process of the law.  Today, similar conduct now falls 
within the scope of actions for abuse of process, wrongful initiation of 
litigation, and malicious prosecution.  
One of the particularly offensive 
prohibited practices was barratry.  Ba
rratry is described as simply incit-
ing or arousing conflict and litigation between parties either at law or 
otherwise.  Barratry has been made an offense by statute in addition to 
its common law beginning and includes inducing others to commence 
even just suits but commenced with a ruinous or oppressive motive.  In 
my view, the Act should not counten
ance behavior designed in large 
part to harass, oppress, or disrupt the parties, even if such behavior is 
combined with protected activity such as the right of employees to 
organize or engage in union concerte
d activity.  [Citations for the above 
are intentionally omitted.] 
IV.  THE 
8(A) (1) AND (3)
 UNFAIR LABOR PRACTICE ALLEGATIONS 
A.  The 8(a)(1) and (3) Allegations 
1.  The discharge of John Strunk 
Strunk was employed as a sprinkler-fitter fore
man by the Respondent (EFP-1) from January 
25 through March 26, 1996, on which la
tter date he was discharged. 
Bennett testified regarding his 
role in Strunk™s discharge. 
Although not involved in the day-to-day supe
rvision of Strunk, Bennett knew early on that 
Strunk was a member of the Union and was or 
would be engaging in organizing activities.45 
According to Bennett, he was not familiar firsthand with the issues and events which led to 
Strunk™s termination. This inform
ation was conveyed to him by 
Miller, Strunk™s supervisor in 
the field, and Douthitt at the Indianapolis office.  He, however, did converse with Miller prior 
to Strunk™s termination.  Miller told him that he was consid
ering terminating 
Strunk for several 
reasons, including poor work performance, late
ness, and attendance du
ring Strunk™s probation-
ary period.  Bennett felt that Miller evidently had 
come to the conclusion very early in Strunk™s 
employment, that is within the first few weeks.  The problem, it seemed, was that Strunk had 
been hired primarily for his extensive experience and was being paid commensurately.  Miller, 
however, had become disappointed in the amount 
and quality of Strunk™s 
work, along with time 
and attendance problems.  Bennett cr
edibly testified that he was se
nsitive to the fact that Strunk 
was a union member and organizer, and that the Union had filed unfair 
labor practice charges 
against the Company in February 1996 regarding Strunk.46  Bennett was eventually informed 

by Miller and Douthitt about three formal writeup
s of Strunk but did not actually see them prior 
to Strunk™s discharge.  According to the info
rmation conveyed to him 
by Miller and Douthitt, 
Strunk was to be terminated fo
r excessive tardiness, for not 
calling in on time, and poor quality 
work within the 60-day probationary period.  
Bennett concurred with 
Miller and Douthitt™s recommendation, and Strunk was di
scharged on March 26, 1966.  After Strunk was terminated, 
Bennett instructed Miller to prepare a log or 
memorandum setting out chronologically various 
violations or infractions co
mmitted by Strunk during his tenure 
with the Respondent.  Bennett 
asked Miller to prepare this document47 from Miller™s notes and memory of his experience 

with Strunk because he knew that
 the matter would end up in cour
t and wanted to buttress the Company™s position that Strunk was not 
fired because of his union activities. 
Miller testified and provided his reasons for terminating Strunk. 
Miller decided to terminate St
runk on March 26 and informed Strunk on that day that he 
was discharged.  However, according to Miller, 
Strunk was not discharged because of a single 
incident, rather on the strength of a number of 
incidents and violations of company rules by 
Strunk over a period of time. Miller denied th
at Strunk™s union membership or organizing 
activities played any part in hi
s decision to terminate Strunk. Miller explained that the Res
pondent employs a progressive di
scipline process wherein four 
or more warnings could lead to
 termination.  However, as Mille
r testified, the process is not ﬁset in stoneﬂ and depends on the individual 
and circumstances for its implementation and 
execution.  Miller who admitted that he, too, wa
s aware of Strunk™s union membership and 
organizing activities at the time. 
In any event, according to Miller, he relied principally on three formal written warnings to 
Strunk to justify his termination. 
 But Miller added that these warn
ings were not reflective of all 
of the problems he had experienced with Str
unk.  Accordingly, after Strunk was let go, he 
prepared a log or memorandum of incidents 
and problems he had ha
d with Strunk based on 
notes he had jotted down to refresh his memory
 about Strunk™s on-the-job problems.  Accord-
ing to Miller, he started keeping notes on 
Strunk about January 26 and continued keeping a 
running account of Strunk™s problems.  These not
es were placed in Str
unk™s personnel file but 
 45 Bennett candidly acknowledged recei
ving Eads™ letter of January 
25, 1996 (GC Exh. 36), in which Eads advised the Company that 
Strunk was a member of the Union and would be engaging in organiz-
ing activities.  However, Bennett said
 that he knew Strunk was a union 
member before receiving the letter, presumably from Miller and 
Douthitt who had interviewed him. 
46 Bennett was faxed a copy of the February Board charges by 
Douthitt. 47 The Miller log or memorandum is contained in GC Exh. 44. 
 ECKERT FIRE PROTECTION  207were not written on official company warning form
s.  Miller explained that often, as he super-
vised the Company™s projects, he did not have 
copies of the forms and jotted down his observa-
tions and comments about employees on scraps of paper.48  Also, Miller did not confine his 
criticisms of Strunk to written notes.  According 
to Miller, he, on several occasions, verbally 
admonished Strunk with pointed reference to his 
probationary status and about his missing days 
and lateness.  Miller admitted that he began keeping close tabs 
on Strunk fairly early on in his 
employmentŠaround January 26Šbut not because 
of Strunk™s union activities or out of any 
personal animosity.  Rather, Miller explained that he had high expectations of Strunk as his 
foreman and leadman because of his experience and he had communicated his feelings to 
Strunk before he hired him.  Because of his 
experience, Strunk was paid one of the highest 
wages at the Company and, in short, he was expe
cted to perform.  With these notions in mind, 
Miller felt that he was justified in keeping notes on Strunk to 
ﬁcoverﬂ himself.  As later events 
unfolded, Miller determined that
 Strunk was not living up to his expectations, and in that 
context, told Strunk that he was not a team player and he was clearly disappointed in Strunk™s 
performance.49 
Miller first wrote Strunk up formally on February 5, 1996, for failing to notify the Com-
pany that he would be absent due to illness prior to the commencement of his shift50 as re-
quired by the company rules.  On February 22, Miller again issued a formal disciplinary 
warning to Strunk for failing to report for work at 6:30 a.m.51 
Miller issued his final disciplinary warning to Strunk on March 26.52  Miller, in this final 
discipline, cited Strunk for failing to follow his in
structions to consult with the job superinten-
dent53 before commencing work on a ceiling, with the result that the sprinkler work was 

unacceptable and the ceiling tiles had to be replaced; for failing on three separate occasions to 
straighten (level) out pipe; and for being 10 minutes late for work that day.  Miller discharged 
Strunk when he arrived at the site that day. 
However, according to Miller, he had discu
ssed Strunk™s possible te
rmination with Bennett 
on March 24, the day on which the superintendent 
advised him of the problems with the heads 
and ceiling tiles, but had not reached a decision then
 to fire him.  Miller decided only to termi-
nate Strunk on March 26 because Strunk was even late for the me
eting to discuss the problem.  
Miler became exasperated with Strunk and deci
ded to terminate him on the spot.  Miller testified that on balance, Strunk™s work was defi
cient in terms of quantity and quality, he was 
excessively tardy and missed too many days of
 work during his probationary period;54 how-
ever, the ﬁdocumentsﬂ relied on by him to fire Strunk were the three written notices. 
                                                          
                                                           
48 These notes were not produced at 
the hearing.  Miller and Bennett 
indicated that they were thrown away.  Miller, in his initial testimony, 
could not recall other instances of
 writing up employees on note paper 
as opposed to the forms.  However, in a subsequent appearance on 

February 26, 1997, he 
recalled and produced notes on an employee, 
Ken Metcalf.  These notes are contai
ned in R. Exh. 4 and were taken 
from Metcalf™s personnel file. 
49 Miller cited, as an example of 
the beginning of his loss of confi-
dence in Strunk™s abilities, Strunk™s 
installing only 55 sprinkler heads 
on January 26 when in his opinion St
runk should have installed 100.  
Miller felt that Strunk was not trying to be a part of the Company™s 

ﬁteamﬂ and get the work done. 
50 This formal writeup is contained in GC Exh. 41. 
51 See GC Exh. 42.  The warning states that ﬁJohn understands he 
needs to be on time.  Further problems could result in termination.ﬂ 
52 GC Exh. 43. 
53 This was the Barden and Robeson project supervisor. 
54 Miller pointed to the various inci
dents and observations set out in GC Exh. 44 as examples of Strunk™s generally poor showing as a 
worker.  Miller estimated that Strunk
 missed 3 or 4 days of work and 
was late three or four times during 
his probationary period.  Also, he 
had received information from the Ba
rden and Robeson superintendent 
that Strunk had been late numerous
 times throughout the time he was 
on that job. 
Strunk admitted that during his pr
obationary period, he had been
 late for work on several 
occasions due to personal problems but that
 he had not been disciplined.55 Strunk admitted 
further that on the date of his discharge, he wa
s 10 minutes late because of problems with his 
automobile.  Strunk also admitted that Miller had commented to him on one occasion that 
Strunk should be installing at least 100 sprinkler 
heads per day.  Strunk™s excuse for not meet-
ing this standard was his working in an unheated 
building with no roof, and that he in fact did 
install 100 heads on other occasions, weather permitting.  Regard
ing the February 5 writeup for 
failing to call in prior to the start of his shift,
 as he knew was required,
 Strunk disagreed with 
Miller™s charge, saying that he did try to call 
in but there was no one available at the shop to 
receive his calls.  Strunk also made calls to 
Miller™s mobile telephone
 and pager which also 
were not answered.  Strunk fina
lly reached Miller at 8 a.m.56 
With regard to the February 22 writeup, Strunk ag
reed that he had not reported for work at 
6:30 a.m. on the preceding Sunday (the 18th), but explained that his failu
re was due to confu-sion and a possible misunderstanding with Miller 
about which Sunday he 
was to report. Strunk testified that he understood he
 was to meet Miller on the following SundayŠthe 25thŠand 
obtain a truck and carry materials to a job in Ve
dersburg, Indiana, which was later canceled.57  
Concerning the March 26 writeup, 
Strunk admitted that he was 10 minutes late for work 
because of automobile problems; and that with respect to the charge that he had not corrected 

the level of the sprinkler piping, he had asked one 
of the helpers assigned to him twice before to 
see to the matter, but evidently his instructions
 had not been carried out.  Regarding the prob-
lems with the ceiling tiles, Strunk te
stified that he had talked to the job superinten-dent prior to 
commencing work on the ceiling and that the blueprints for the job did not require sprinkler 

heads in the center of the tiles; and that there were no tiles in the ceiling at the time he cut the 
heads.  Regarding the two other writeups, Strunk disagreed with this part of the March 26 
discipline but chose not to argue with Miller abou
t it.  Strunk, being notified of his firing, left 
the jobsite and on the following Wednesday, turned
 in his tools and received his final paycheck. 
I would conclude that under 
Wright Line
, the General Counsel established a prima facie 
case of a violation of Section 8(a)(3) and (1) 
of the Act by the Respondent regarding Strunk™s 
discharge.  In assessing the credibility of the 
Respondent™s witnesses, 
I believe that Bennett 
testified credibly, especially in regards to his sensitivity to the requirements of the law and his 
good-faith attempts to comply therewith.  Howe
ver, for all of his efforts, he was undone by 
Miller (and, to a lesser exte
nt, by Douthitt).  I have earlier determined that Miller, on several 
 55 For instance, Strunk agreed that Miller™s notation of his lateness in 
the aforementioned log (GC Exh. 44) dated February 29 was accurate 
although he could not remember why he was late.  Strunk denied the 
February 20 entry however. 
56 Strunk testified that he believed the secretary answered the shop 
telephone on February 22 and he aske
d her how he could reach Miller; 
the secretary suggested Miller™s mobile telephone.  Miller testified that 

he investigated the matter and dete
rmined that the shop™s answering 
machine had no message from Strunk,
 and one of the designers who 
was at the shop at 7:30 a.m. told him no calls were received; and Miller 

himself was in the shop until roughly 7:30 a.m., and no call was re-
ceived from Strunk.  I would credit 
Miller™s version of this matter. 
57 Miller testified that he talked 
to Strunk on the Sunday night pre-
ceding February 22 and asked him to meet him at the shop the follow-
ing morning at 6:30 because Miller w
ould not be able to get to the 
jobsite.  Miller also asked Strunk 
if he would mind taking a groover 
(machine) out to the site, and Strunk agreed.  Strunk did not show up 
and was written up; the actual warn
ing was delivered to Strunk by another employee on February 22.  No
tably, Strunk, in disagreeing with 
the writeup, stated on the form that
 he was not willing to carry heavy 
equipment in his car but that he was at the jobsite at 7:30 a.m.  Strunk 
acknowledged that he was told to be at the shop at 6:30 a.m. to pick up 

the truck.  I would cred
it Miller™s version of these events.  Not only was 
Strunk™s version of the events surrounding the writeup inconsistent and 

confusing, he was overly defensive, 
petulant, rather smart alecky, and 
disrespectful in answering reasonable questions put to him by the Re-
spondent™s counsel.  Also, Strunk™s dates do not stack up.  I note that he 
even dated the writeup ﬁ9Œ22Œ96.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 208other occasions during and after Strunk™s employ
ment with Eckert, engaged in conduct viola-
tive of Section 8(a)(1).  In my view, these vi
olations support a finding of animus against the 
Union on the Respondent™s part, M
iller™s denials notwithstanding.  
Northeast Industrial Service 
Co., 320 NLRB 977 (1996). Strunk™s union member
ship, his known organizing activities, and 
objectives were to me motivating factors relative to his discharge by the Respondent.  However, 
I believe, as the Respondent conte
nds, that it would have terminated Strunk even in the absence 
of his engaging in protected conduct and its an
imus against the Union.  In my view, Strunk did 
not perform on the level he was reasonably exp
ected and, in fact, admit
ted his deficiencies, 
albeit with various excuses and ra
tionalizations that were not ve
ry convincing to me.  Also, 
Strunk exhibited a certain contrariness or uncooperativeness58 even
 as he testified, which leads 
me to conclude, as did the Respondent ultimately, that Strunk 
was not a good fit for the Com-
pany.  
Be-Lo Stores
, 318 NLRB 1 (1995).  Accordingly, 
I would recommend dismissal of this 
aspect of the charges. 
2.  The alleged termination of Tom Theison 
Tom Theison, as stated earlier herein, began his employment at EFP-2 as a sprinkler-fitter 
on July 22, 1996; Theison™s last date of employment at EFP-2 was July 29, 1996. 
Theison testified that the first 4 days on th
e job with the Respondent were uneventful.  
However, on July 26, he had a conversation with
 Miller which he found disturbing.  According 
to Theison, he was scheduled to work at a proj
ect with Miller™s brother,
 Matt.  While unloading 
material, Miller allegedly pulled him aside and said that he had heard that Theison was a union 
member and that Theison was actually employed by J. A. House at the same time he was 
working for the Respondent.  Theison denied 
these accusations although, in truth, he had 
actually worked at J. A. House for 3 weeks befo
re joining the Respondent.  Miller, also during 
this conversation, as stated earlie
r herein, made the remarks rega
rding Theison™s having to be 
really careful should Miller find 
out he was a union member and 
that Miller had fired a union 
organizer (Strunk) because of his organizing 
and union involvement.  The day ended with no 
further discussions.  However, according to Thei
son, he felt threatened by Miller™s questioning 
and remarks; so later that evening, he called 
the union organizer, Bane, and advised him as to 
what had happened.  Based on his discussion with
 Bane, Theison decided over the weekend to 
go on strikeŠto withhold his 
services from the Respondent. 
Theison reported to the jobsite wearing a uni
on baseball cap at about 7:30 the following 
Monday morning.  According to Theison, Miler asked him about the cap and Theison told him 
that he was going on strike because he felt the Respondent needed to be unionized.59  Accord-
ing to Theison, Miller responded by saying ﬁOh 
what a dick,ﬂ and kept on unloading tools.  
Miller later responded to Theison™s pressing of the issue of the 
need for unionization by alleg-
edly telling him if Theison were going on strike
, then people on strike do not work.  Theison 
testified that he assumed with this statement that he was fired on the spot; he voluntarily turned 
in his company-issued tools and left the jobsite.60  The next day, Theison called the Respon-
dent™s offices and spoke first with Douthitt in an
 attempt to talk to Bennett. Douthitt advised 
that Bennett was busy and could not be disturbed.  Theison inquir
ed about picking up his last 
check, and Douthitt told him that he had to turn in the company tools and equipment first in 
order to get his check. 
A couple of days later (around August 1), Th
eison spoke to Bennett over the telephone and 
queried Bennett as to why he had not been calle
d to another job.  According to Theison, Ben-
                                                          
                                                           
58 On this point, I am reminded of Strunk™s showing of a poor work 
attitude and testiness in relating at the hearing why he would not trans-
port the relatively light groover to a 
worksite in his personal vehicle. 
59 On cross-examination, Theison st
ated that ﬁstrikeﬂ to him meant 
withholding his services from an em
ployer and that he had planned to 
go on strike that morning.  Theison 
also admitted that he did not men-
tion to Miller how he felt threatened 
by Miller™s past Friday™s questions 
and remarks, or by any questions or remarks on Monday.  His only 
statement to Miller was that he thou
ght the Company needed a union.  
However, on direct examination, Theison originally stated that he told 

Miller on Monday that he felt threatened by the previous Friday™s re-
marks and that was why he was going on strike. 
60 Theison admitted that Miller did not ask him to turn in his tools or 
leave the worksite. 
nett stated that he had assumed that Theison ha
d quit.  Theison countered that he had not quit 
but had gone out on strike.  The conversation th
en went back and fort
h, with Bennett™s main-
taining that Theison had quit and Theison™s asserting that he was on strike. Theison admitted 
that after the conversation, he 
never spoke to anyone from the Respondent again and, specifi-
cally, never offered to return to work (uncond
itionally) or otherwise indicate that he was 
ceasing his strike activities.  In fact, on Augu
st 5, 1996, Theison acknowledged that he went 
back to work at J. A. House at union scale.61 
Miller testified about the events of July 29.  Ac
cording to Miller, Theison told him that he 
was going on strike that day because he felt that
 EFP-2 needed a union.  At that point, Miller 
testified that he did not feel that Theison was quitting.  However, because Theison voluntarily 
turned in his tools, he concluded that Theison 
was indeed quitting.  Accordingly, on July 29, he 
prepared an employee warning sheet memorializing the event.62  In this warning, Miller, 
among other things, wrote that Theison informed 
him that he was a union organizer, that EFP-2 
should be union and that he was going on strike
; Miller wrote that he 
asked Theison whether 
being on strike meant that Theison was not going to work.  According to Miller, Theison 
responded yes to this question. 
Bennett also testified abou
t Theison™s departure. 
Bennett did not have firsthand 
knowledge of the events of Ju
ly 29 but was told by Miller 
that Theison had announced that he was on stri
ke, and had turned in his tools and left the 
jobsite in the midst of the crew™s setting up of the job when there was work for him to do.  
Bennett considered Theison™s action as ﬁwalking
 offﬂ the job and, thus, a voluntary quit.  
Bennett testified that 2 days later, around July 30, Theison called him and asked what his status 
(with the Company) was.  Bennett, who memorializ
ed part of this conversation with Theison in 
a memorandum63 placed in Theison™s file, told Theison, in essence, if he was on strike, he 

should report the next morning for work, or to strike.  However, according to Bennett, Theison 
did not show up the next workday.  Instead, Thei
son came in on July 31 to pick up his last 
check and return the rest of the Company™s tools.64 
The General Counsel and the Charging Party co
ntend that Theison™s strike was from its in-
ception a lawful unfair labor practice strike; that is, it was based on the Respondent™s unlawful 

interrogation, threats, and informing him that it 
had fired an employee because of support for 
the Union on July 26 and, therefore, was protec
ted under the Act. These parties further argue 
that Miller™s alleged statement to Theison, to wi
t, ﬁpeople who strike do not work,ﬂ in effect 
was an order to Theison to leave the jobsite a
nd operated as an unlawful discharge.  Conceding 
that Theison never made an unconditional offer to return to work, the General Counsel, none-
theless, argues that the Respondent™s (Miller™s and Bennett™s) words and actions left Theison 
with no indication that an unconditional offer to re
turn to work would be honored in any way.  
Therefore, his making an unconditional offer would be merely an exercise in futility. 
The Respondent argues, in essence, that it ne
ver discharged Theison.  Specifically, Respon-
dent asserts that Miller™s statement to Theison was nothing more than a statement of fact 
because people on strike (by definition) do not
 work.  Theison ﬁassumedﬂ that he was dis-
charged and then voluntarily turned in his tool
s and left the job.  Moreover, Theison, once he 
left the jobsite, never returned to picket or otherwise act on his claim of being on strike.  
Regarding the discussion between Bennett and Th
eison as to whether Theison had quit or was 
on strike, the Respondent argues that Bennett™s o
ffer to Theison to report to work the next day 
clearly demonstrates that the Respondent had not
 discharged Theison.  The Respondent points 
to Theison™s own statement on the record after going 
on strike, that he never offered to return to 
work (with or without conditions) and never declared the strike to be over.  In short, according 
 61 Theison received $14 per hour at 
EFP-2 and $16.83 per hour at J. 
A. House. 62 GC Exh. 51. 
63 See GC Exh. 39ŠBennett™s handwr
itten notes of his conversation 
with Theison on July 30 and noting Theison™s picking up his check and 
returning his tools on July 31. 
64 Bennett acknowledged that based on EFP-2™s employee policies, 
had Theison attempted to return to work, he would have received a 

disciplinary action up to and includi
ng termination for walking off the 
job.  Bennett admitted that he so 
informed Theison in the telephone 
conversation. 
 ECKERT FIRE PROTECTION  209to the Respondent, Theison continues to be on stri
ke even today if his testimony is to be be-
lieved. It is axiomatic under court and 
Board law precedent that an unf
air labor practice strike is strike activity initiated in whole or in part in response to unfair labor practices committed by an 
employer.  
NLRB v. MacKay Radio & Telegraph Co.
, 304 U.S. 333 (1938); 
NLRB v. Pecheur 
Lozenge Co., 209 F.2d. 393 (2d Cir. 1953), cert. denied 347 U.S. 953 (1954).  A striker who has 
been engaged in an unfair labor practice strike is entitled to reinstatement to his former job 
upon an unconditional offer to return to work.  In 
fact, the unconditional offer to return to work 
is an essential perquisite to a finding of unlawful failure to reinstate.  
Orit Corp., 294 NLRB 
695 (1989).  Domsey Trading Corp., 310 NLRB 777, (1993), enfd. 16 F.3d 517 (2d Cir. 1994).  
NLRB v. Champ Corp., 933 F.2d 688 (9th Cir. 1990), cert. denied 502 U.S. 957 (1991).  
However, the Board has been equally clear in not requiring employees to perform a futile act.  
Abilities & Goodwill, Inc.
, 241 NLRB 27 (1979) (and au
thorities cited therein). 
I have previously determined herein that
 the Respondent (through Miller) committed unfair 
labor practices with respect to Theison on July 
26, and on the record I would conclude and find 
that those practices are shown to have been at 
least a contributing reason for Theison™s strike 
and presumably his continuation thereof.  Ther
efore, I would agree with the General Counsel 
and the Charging Party that Theison is protect
ed by the Act regarding his announced strike.  
However, I would also conclude and find that 
Theison at no time ever made an unconditional 
offer to return to work as required and, furthe
rmore, the Respondent™s actions on this record 
would not have made such an offer from Theison a futile act. 
As I have stated earlier, I have deep reserva
tions about Theison™s bona fides in this matter.  
I believe that he undertook employment at the 
Respondent pursuant to a deal or arrangement 
with the Union that would secure for him his pr
eference for a higher paying union job and to 
file unfair labor practice charges against the 
Respondent. Thus, I have earlier discredited 
Theison™s testimony in part. To the extent that I credited Theison at all, it was because of the 
Respondent™s silence in the face of accusation.  My 
belief that this arrangement or deal was still 
in effect at the time Theison decided to strike is buttressed by his consulting with the Union 

over the week and coming to work with union 
insignia on July 29, announcing his organizing 
objectives, and then going on strike.  This to me se
ems a fairly scripted performance.  It is also 
noteworthy that Theison, based on what I consid
er a rather offhand (almost cryptic) statement 
from Miller, assumed he had been fired.  Since Theison himself admitted that he did not tell 
Miller on July 29, that he felt threatened by the st
atements Miller allegedly made to him on July 
26, it defies logic for Theison to believe he wa
s fired because he had engaged in protected 
activities.  Theison, however, promptly turned in
 his tools and left the job.  Then Theison, 
letting barely a day pass, called th
e Respondent to inquire about receiving his last check.  These 
actions do not reflect, in my view, one who cons
iders himself a striking employee.  Rather, he 
seemed to be a quitting employee. Theison, to 
me, wanted to leave th
e Respondent™s employ 
for he had done what he promised for the Union.  His desire was to get back to his higher 
paying union job.  In fact, Theison was back at wo
rk with his employer of choice, J. A. House, 
within a week of his so-called strike.  Moreove
r, Theison clearly has never offered to end his 
strike and offer to come back to work.  While Bennett™s actions and testimony with regard to 
Theison vacillated between calling Theison™s action a voluntary quit and a legitimate strike, I 
believe his confusion stemmed from Theison™s ambiguous and confusing behavior, that is 
insisting that he was on strike but demanding hi
s last check, voluntarily turning in his tools and 
equipment, and not showing up for work or to con
tinue striking as requested by Bennett.  It 
appears to me that the Responde
nt was justified in considerin
g Theison as having abandoned 
his job.  In any event, it is clear that the Res
pondent, in my view, did not unlawfully discharge 

him.  I would recommend dismissal of the asp
ect of the complaint principally on grounds of 
Theison™s having voluntarily quit or 
abandoned his employment at EFP-2.  
MDI Commercial 
Services
, 325 NLRB 53 (1997). 
B.  The Applications of Alleged Discrimi
natees Randy Long and Keith Scott Weisbrodt on 
March 2, 1996 1. Randy Long appeared and 
testified at the hearing 
Long described himself as a j
ourneyman sprinkler-fitter with a
bout 8 years™ experience in 
the industry, he is a member of the Union.65 
Around the end of February 1996, while on a brea
k, Long and one of his coworkers, Scott 
Weisbrodt, happened to meet Miller in the parking 
lot of a local gas station.  Long, who noticed 
that Miller™s truck had ﬁfire prot
ectionﬂ on it, struck up a convers
ation with Miller in which he 
expressed his dissatisfaction with 
his current employment situati
on.  Long™s main complaint to 
Miller was that he was not getting a full week™s work  and he suspected his employer (union 
contractor, Fireomatic) was ge
tting low on work.66  Miller gave Long his business card and, 
according to Long, said that his Company, Eckert
 Fire Protection, had plenty of work and that 
he and Weisbrodt should apply.67  As a result of
 this conversation, Long and Weisbrodt went 
to Eckert™s office on March 2 and spoke to the se
cretary, telling her that Miller had sent them.  
According to Long, he and Weisbrodt filled out applications and submitted them to the secre-
tary. 
Because he had not been contacted by Eckert
, approximately 3 or 4 months later, Long 
went to Eckert™s (now EFP-2) office and spoke 
to a man he later found 
out was Bennett (identi-
fied by Long at the hearing) to check on the 
status of his application.68  According to Long, 
Bennett asked how long had it been since he sub
mitted his application.  When Long told him 3 
to 4 months ago, Bennett said it probably had been thrown out and that Long should fill out 
another, which he did.  According to Long, 
Bennett did not mention any problems with the 
second application and did not ask for additional information. 
Long testified that he was neve
r contacted by either EFP-1 or 
EFP-2 regarding either of his 
applications.  However, had he
 been, he claimed that he w
ould have ﬁconsideredﬂ taking a 
position as a sprinkler-fitter and would have performed that job for the Company even if it 
meant working for less money.  Also, Long 
admitted that he did not follow up on his second 
application.  Miller provided onl
y minimal testimony regarding hi
s handling of Long™s applica-
tion(s).  Upon being shown a copy of Long™s ap
plications (along with those of a number of 
other alleged discriminatees) by th
e General Counsel, Miller testifie
d merely that he nor anyone 
at EFP-2 contacted, interviewed, or hired Long 
for possible employment at the Company; no 
reasons were given by him.  Thus, Miller o
ffered virtually no inform
ation about his first 
meeting with Long (and Weisbrodt), or their conver
sations, or how, if at a
ll, he handled Long™s 
application. Again, this is a significant omissi
on.  Thus, I would conclude by inference that 
Long™s version of the events occurring between himself and Miller is believable, and I will 
credit Long™s version of these events. 
Bennett testified regarding Long™s
 application.  First, Bennett 
identified Long™s application 
as having been received by EFP-1, but supplie
d by him only in compliance with the subpoena 
request of the General Counsel for records in 
the possession of EFP-2.  Second, according to 
Bennett, Long™s application wa
s submitted during a time when EFP-1 was not hiring69 and, 
                                                          
 65 Long did not explain how long he had been a member of the Un-
ion, nor did he expressly indicate he 
was a member of the Union.  I will 
assume, based on Eads™ testimony, th
at he was a member of the Union 
during the relevant period. 
66 As it turned out, Long was not actually laid off from Fireomatic 
until around May 1996.  Long thereaf
ter took a job with another 
contractor, Brown Sprinkler, at $21.05 per hour.  Long remained with 
Brown until around the end of November 1996. 
67 Weisbrodt was not present during the entire conversation between 
Long and Miller. 68 Long on this second visit was wearing a T-shirt with ﬁUnion Yesﬂ 
stenciled on it; he could not rememb
er what he was wearing when he 
first applied in March. 
69 It should be noted this statement 
seems directly contrary to what 
Long stated Miller told him about th
eir being plenty of work and sug-
gesting that Long apply.  However, 
I note that a valid distinction can be 
drawn between the availability of work
 and the need to hire people to do the work in question. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 210therefore, Long and any other applicants woul
d not have been contacted by the Respondent.  
Bennett acknowledged that Long personally su
bmitted a second application to EFP-2 on his 
instructions.  However, Bennett testified that he could not loca
te Long™s second application, 
suggesting that since it was (now) over 30 days, it 
would not be readily available.  However, by 
referring to a log of applications70 received by EFP-2, he was able to establish that Long 
reapplied to EFP-2 on August 7, 1996, but was no
t hired.  Bennett testified that Long was not 
hired because his application was incomplete.  
Asked by the Respondent™s counsel why he did 
not tell Long that his application was incomple
te, Bennett responded, ﬁI
™m afraid I didn™t look 
at the application.ﬂ 2.  Scott Weisbrodt testified at the hearing 
Weisbrodt has been a sprinkler-fitter for about
 6-1/2 and a journeyman for about 1-1/2 
years.  He has been a member of the Union fo
r 6-1/2 years.  In late February 1996, Weisbrodt 
and coworker Long, while on break, saw an Eckert 
truck parked in the gas station lot.  Long 
stopped to talk to the driver, and Weisbrodt went into the store.  After completing his business, 
Weisbrodt caught the last part of the discussi
on between Long and the Eckert man who said 
that we have more work than men and to put
 an application in.  The man provided him (and Long) with a business card with the name Stev
e Miller on it.  Acting on Miller™s suggestion on 
March 2, he and Long both went to  Eckert to 
obtain applications for fitter positions.  At the 
time, Weisbrodt was wearing a hat and T-shirt with the Sprinkler Fitter Union™s official logos.  
Once at the Respondent™s shop, Long did most of th
e talking and explained to the secretary that 
Miller had sent them to apply for work, and she provided applications for them to fill out.  
Weisbrodt filled out the applica
tion71 and returned it to the secretary who said he would be 
called back.  Weisbrodt knew Eckert was nonunion and at the time, Weisbrodt was employed in 
the Indianapolis area; but his employer was running out of work or so he assumed.72  Accord-
ing to Weisbrodt, however, he did not seek employment with any other companies in the 
Indianapolis area; nor was he on the Union™s employ
ment list.  Weisbrodt testified that he was  
never contacted by EFP-1 (or EFP-2) but woul
d have ﬁconsideredﬂ working at a sprinkler 
position if he had been, and for less than the $21.05 per hour he was then making.  Weisbrodt 
never contacted Eckert to check 
on the status of his application. 
As noted in my discussion of Long, Miller provided little insight into his handling of Weis-
brodt™s application except to say essentially it wa
s received but not considered by EFP-1.  Thus, 
again with respect to the occurrences and events  in the parking lot between Weisbrodt and 

Miller, I will credit Weisbrodt™s version thereof. 
Likewise, Bennett made scant reference to We
isbrodt™s application, and in fact does not 
discuss him by name at all.  Bennett, in essence, testified that with respect to certain applica-
tions, including Weisbrodt™s, received by EFP-1 pr
ior to the formation of EFP-2, he had little or 
no direct dealing with them.  After EFP-2™s form
ation, Bennett testified he
 did not consider any 
application (which would include Weisbrodt™s) from EFP-1 which were over 30 days old; and, 
furthermore, he had a full complement of
 workers at EFP-2 and was not hiring.73 
                                                          
                                                                                             
70 Bennett testified that based on his experience as vice president of 
EFP-1, he created an ongoing log of
 employment applications received 
by EFP-2.  Records of these types, according to Bennett, were required 
to be kept by the U.S. Department of Labor and were associated with 
the applications submitted by all who applied for work. 
71 Like Long™s, Weisbrodt™s app
licationŠGC Exh. 10(b)Šnoted 
that he was referred by Miller and, also like Long™s, 
was rather incom-
plete, but not nearly like Long™s.  Weisbrodt included in the education 
part of the application his completio
n of high school and stated that he 
had completed the Union™s Penn Stat
e [sprinkler] training program.  
Weisbrodt only listed his current employerŠFireomatic SprinklerŠ(a 

known union contractor) and his curre
nt wage of $21.05 per hour and 
that he was a sprinkler-fitter.  The rest
 of the application was left blank.  
Weisbrodt™s address and telephone number were current. 
72 Weisbrodt continued working with Fireomatic for some months 
after applying at EFP-1. 
73 Bennett testified that at the time
 of EFP-2™s formation, his em-
ployee base was the employees who formerly worked for EFP-1 at the 
Indianapolis branch and who agreed 
to come with the new Company.  
The General Counsel and the Charging Party 
essentially contend that Respondent EFP-1, 
contrary to the assertions of Bennett, was indeed hiring at the time and point first to Miller™s 
parking lot solicitations of Long and Weisbrodt as
 proof.  The General Counsel also notes that 
between January 8 and May 6, the Respondent 
(EFP-1) hired six sprinkler-fitters and upon 
EFP-2™s formation, hired 10 sprinkl
er-fitters.  I would agree with the General Counsel regard-
ing Miller and the role he played with resp
ect to the two applicants.  Applying the 
Wright Line 
standards, I   would find and c
onclude that with respect to Long and Weisbrodt™s applications, 
the General Counsel has made out a prima facie case of unlawful discrimination under Section 8(a)(3) of the Act.  Moreover, I am not persuade
d by the Respondent™s defenses of the charges.  
As noted, the credible evidence discloses that 
Miller, the person largely responsible for inter-
views during March, invited Long
 and Weisbrodt to apply for work.  Yet, when given the 
opportunity to explain his part in the matter, he is
 strangely silent.  I ca
nnot help but conclude 
that any direct testimony from him would have be
en unfavorable to the Respondent.  It is also 
significant to me that it was during the period 
(January through March) that the Respondent 
(and clearly Miller) was experiencing the effects, unwelcome as it was, of the Union™s aggres-
sive organizing efforts.  In a
ll likelihood, Miller at that time want
ed to hire Long and Weisbrodt 
like he would want the proverbial ﬁhole in the head.ﬂ
  Thus, I believe Miller™s refusal to hire or 
consider for hire these two was largely mo
tivated by their known union membership and 
involvement with the Union which was then strenuously trying to organize the Respondent. 
I note in passing that I have considered Bennett™s testimony as to Long and Weisbrodt very 
carefully because, in general, I found him to be 
a very credible witness.  For example, it is 
noteworthy that Long™s application of March 2 (GC Exh. 10(a)) is indeed woefully incomplete.  
The education section lists only the Penn State Sp
rk (sic) training; the names of his grammar 
and high schools are omitted;  ot
her categories are blank and na
mes of present and past em-
ployees are absent; absolutely no references are 
provided; it is deficient in other ways also.  
According to Long, his second application was ha
rdly better.  Thus, I believe Bennett™s asser-
tion that 
he rejected Long™s 
second application in August solely
 because it was not properly 
filled out.  However, his defense, though cred
ible, cannot rescue the Respondent from Miller™s 
unlawful actions in March. 74  Accordingly, as
 successor to EFP-1, EFP-2 is liable for the 
violations determined by me
 as to Long and Weisbrodt. 
C.  The Applications of Alleged Discriminatee
s Ramiro Martin, Tom Cox, Patrick Schlegel, and 
Dallas Hudson 1.  Ramiro Martin Martin testified at the hearin
g.  Martin, a member of th
e Union since September 1995, ap-
plied for work at EFP-1 by submitting a copy 
of his resume by mail to the Company around 
January 10, 1996.75  Martin, who was unemploye
d at the time, applied because Eads had 
advised him that EFP-1 was taking
 applications and told him to apply.  Martin was not sure 
whether he was applying to EFP-1 or EFP-2; 
nor did he know whether the Company was union 
or nonunion.  Martin also did not apply for a spec
ific position with Eckert.  Martin was never 
contacted by the Respondent; however, he neve
r followed up on his app
lication after its sub-
mission.  In answer to a leading question from the General Counsel, Martin 
testified that had he 
 Bennett testified that EFP-2 continued 
to hire fitters (approximately 10) 
after June 1, 1996; none of these new hires were members of the Union.  
See GC Exhs. 25Œ34. 
74 I would note at this juncture that the Respondent™s defensesŠthe 
30-day application policy, the bona fides of applicants, and the creation 
of EFP-2 as a new entityŠare inapposite to Long and Weisbrodt. 
75 Martin™s resume (GC Exh. 9(a)) is dated January 10; however, it 
was received by the Respondent on 
January 18, 1996.  The resume 
clearly states under ﬁprofessional experienceﬂ that Martin was a mem-
ber of the Union.  Martin™s testim
ony and experience indicate that he 
was basically qualified as an appren
tice level sprinkler-fitter with about 
2 years™ experience.  Martin™s addr
ess and telephone number as stated 
on the resume were current as of the da
te of the hearing.  At the time of 
his application to EFP-1, Martin also sent his resume to numerous 
prospective employers, including other unionized fire protection con-
tractors.  Martin was later hired by
 a union fire protection company to 
whom he personally delivered his resume. 
 ECKERT FIRE PROTECTION  211been contacted by the Respondent, he would have 
been ﬁinterested in pursuing a job with the 
company.ﬂ 
2.  Tom Cox 
Cox testified at the hearing. Cox has been employed as a sprinkler-fitter for about 12 years, 
a member of the Union for 2 years, and has achieve
d journeyman status; he credibly testified to 
substantial experience in the sprinkler fitting i
ndustry, including some supervision and coordi-
nation of entire jobs (running jobs).  In early January 1996, Cox™s current employer76 was in a 
slow period.  Anticipating a layoff,
 Cox called Eads about the ava
ilability of work.  Eads told 
Cox that EFP-1 had placed an ad in the paper an
d that he should send in a resume.  Cox, acting 
on Eads™ suggestion, sent the Respondent a resu
me with a cover letter by mail on approxi-
mately January 10.77  Cox also was looking elsewher
e for work at the time of his application to 
Eckert through the Union™s ﬁ1-800ﬂ employment line and by calling other union business 
agents around the country.  Cox testified that wh
ile he was aware that he could be penalized 
(even expelled) by the Union for working nonuni
on, he would have taken a job at Eckert if 
offered one.  Cox was never contacted by anyo
ne from Eckert about a job, and he never fol-
lowed up on his application.  Cox went to work with a union contractor in
 Detroit shortly after 
submitting his resume to Eckert. 
3.  Patrick Schlegel Schlegel testified and described himself as a 5-year journeyman sprinkler-fitter with over 
10 years™ experience in the trade; he has been a member of the Union for over 10 years. 
Schlegel had been laid off from a previous j
ob in early to mid-January 1996 and as a conse-
quence took a job in Detroit, Michigan with a 
union contractor there.  While in Detroit, 
Schlegel was contacted by Eads and asked to submit an application to EFP-1.  Acting on this 
request, on about February 5, Schlegel submitted 
a cover letter and resume by certified mail to 
the Respondent indicating his interest in employ
ment and availability for an interview.78  On 
cross-examination, Schlegel admitted that he 
had no independent knowledge of any possible 
openings at Eckert and, prior to Eads™ call, had no
 intention of applying there for work.  More-
over, while he remained on the Union™s employment
 list in Indianapolis, Schlegel did not seek 
work with any other nonunion company79 in the Indianapolis area at the time of his submission 
to Eckert.  According to Schlegel, he would, how
ever, come back to the Indianapolis area on 
weekends and contact union cont
ractors about employment.  U
ltimately, as a result of these 
inquiries, he was hired by an Indianapolis vicinity contractor between March 1 to mid-March 
1996.80  Schlegel testified that he
 was never contacted by anyone
 from Eckert although had he 
been contacted, he would have ﬁconsideredﬂ taki
ng a position at the Company.  Schlegel never 
followed up on his application; nor did he ever 
inform Eckert that he
 had obtained other em-
ployment. 
                                                          
                                                           
76 At the time Cox was working 
for a union sprinkler contractorŠ
Dalmation; he was laid o
ff that job around January 20. 
77 Cox™s handwritten resume and cove
r letter (GC Exh. 9(b)) set out 
his general education, work 
experience, and position soughtŠ
sprinkler-fitter; he sought no specific wage. Cox also specifically states 
his membership in the Union and lists Mike Eads as a personal refer-
ence. Cox™s listed address changed on
 August 9, 1996, but he testified 
his wife remained at the residence and knew how to reach him. The 
resume and letter were received by
 the Respondent on about January 
15. 
78 Schlegel™s resume and cover lette
r are contained in GC Exh. 40.  
Schlegel does not make reference to Eads™ request in the letter but 
mentions Respondent™s ﬁrecent ad in th
e Indianapolis Starﬂ as the basis 
for submitting his resume.  Schlegel™s resume clearly indicates his 
union membership; and his address 
and telephone number were current. 
79 Schlegel testified that he was very familiar with union contractors 
in the Indianapolis area and, hence, knew that Eckert was nonunion. 
80 Schlegel was recalled by Dalmati
on Fire Inc., the union contractor 
for whom he worked prior to going to Detroit, at $20.04 per hour. 
4.  Dallas Hudson Hudson testified at the hearing.  Hudson had been employed as a sprinkler-fitter for nearly 
18 years; he has been a member of the Union 
for about 8 years and a journeyman fitter for 
around 5 years.  Hudson applied for work at 
the RespondentŠhe was not sure whether it was 
EFP-1 or EFP-2Šby mailing his re
sume and two letters of recommendation to the Respondent 
toward the end of February (around the 28th); he was unemployed at the time and had been out 
of work since January 2.81  Hudson applied at 
Eckert based on Eads™ advice that the Company 
was hiring.82  Hudson also called other uni
on contractors about work at this time. 
Hudson was never contacted by anyone from th
e Respondent.  According to Hudson, if he 
had been contacted, he would ha
ve ﬁconsideredﬂ working for Eckert as a fitter although he 
knew at the time of submitting his resume that
 Eckert was nonunion.83  
Hudson also testified 
that he never followed up on his 
application with Eckert in sp
ite of not finding employment 
until April 15, 1996, with a union contractor. 
Bennett testified generally about
 the Respondent™s hiring polic
ies and practices vis-a-vis
 the Respondent™s handling of 
applications of the alleged discriminatees. 
According to Bennett, he was responsible for 
setting hiring policies at
 EFP-1 and later EFP-
2.  Both EFP-1 and/or EFP-2 
operated under essentially two hi
ring modesŠan active and a 
passive mode.  When the Company was in an active
 hiring mode, it actually sought applications 
which, once received, were subjected to a ranking
 process; a good prospe
ct was called back for 
initial interviews and if the Company determined that the person ﬁfitﬂ and there was a need for 
filling that position, a second interv
iew was scheduled; and offers 
would then follow if deemed 
appropriate.  Benne
tt described the Respondent™s passive
 hiring mode as one wherein the 
Company was not actively or affirmatively seekin
g applications, although 
interested individuals 
were free to come in and submit applications 
which were ordinarily accepted by the reception-
ist.  Applications, however, submitted in the 
passive mode might not be even looked at.  
Irrespective of the mode, according to Bennett, he instituted a policy not to consider any 
sprinkler-fitter applications over 30 days old.  Th
is was the policy he followed since February 
1995 for all of the Respondent™s operations.84 
 The 30-day policy was a response by the 
Company (either EFP-1 or EFP-2) to practices 
in the construction industry in which sprinkler-
fitters frequently move around from job to job.  
Consequently, it was dete
rmined that applica-tions over  30 days old were not ﬁfreshﬂ and to c
onsider older applications would be wasteful of 
company time and resources becaus
e, according to Bennett, the fire protection industry was an 
ﬁavailable nowﬂ type of industry.  Bennett could not recall deviating from the 30-day rule and 
generally required an applicant to come in and fill out another application if his previous 
submission was over 30 days old.85  Applicati
ons over 30 days old were not generally re-
 81 Hudson™s resume (GC Exh. 9(c)) lists his membership in the Un-
ion and his work history with various
 union contractors, as well as his 
current address and telephone numbe
r.  Hudson did not indicate a spe-
cific acceptable wage rate in his resume, leaving the matter of pay to 
negotiation. 
82 Eads told Hudson about the Respondent™s newspaper ads. 
83 Hudson testified that he knew 
of no union rule prohibiting a mem-
ber from working for a nonunion employee. 
84 The 30-day policy was an internal policy and not disclosed to ap-
plicants according to Bennett and app
lied mainly to the fitters.  Some 
employees, such as designers, were 
considered professional, and the 
policy was not applicable to them.  
Bennett testified that he committed 
the 30-day policy to writing when he came on board at EFP-1, but he 
was unable to produce the document for the hearing.  The 30-day pol-
icy was carried over by him when 
he assumed ownership of EFP-2. 
85 Bennett, in subsequent testimony 
after the resumption of the hear-
ing, recalled an exception to the 30-day policy in the case of Toby 
Snow.  According to Bennett, Snow
 applied to EFP-1 for a job on 
March 14.  EFP-1 hired Snow on Ma
y 6 after Snow called the Respon-
dent™s office once or twice weekly 
and even Miller™s home looking for 
work.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 212tained.86  However, applications which were 
30 days or more old were not moved from any 
official ﬁactiveﬂ to ﬁinactiveﬂ file but were simply not utilized to fill jobs. 
Bennett was not directly involved in the hiring
 at EFP-1; rather, this was Miller™s (and 
Douthitt™s) responsibility at Indianapolis at least 
as to fitters.  According to Bennett, Miller was 
(or should have been) aware of the 30-day po
licy and he assumed that Miller followed the 
policy for EFP-1, and later EFP-2.87  Accordin
g to Bennett, the Respondent™s receptionist, 
Jackie Wirey, had no authorization or responsib
ility regarding this policy or other policies.  
Consistent with being in an active hiring 
mode, on December 30 and 31, 1995, and January 1 
and 5 through 8, 1996, Bennett caused to be placed a series of ads in local newspapers in which 
the Respondent solicited applicants for experienced sprinkler-fitter positions. 
Bennett testified that the Res
pondent received seven resume/a
pplications in response to 
these ads during the period covering January 3 
through 10.  The individuals who responded to 
the ads and the approximate day of receipt of these resume/applications were Dale Ratliff 
(January 2), Miguel Lopez (January 9), Gerald 
Hough (January 6),88 Ral
ph Tate (January 11), 
John Strunk (January 9), Terry Cooper (January 3)
, and Brad McCool (January 10).  Of these 
seven persons, EFP-1 hired Ratliff and Lopez as helpers, and Tate and Strunk as fitters. 
As to the applications of 
alleged discriminatees Martin, Cox, and Hudson, Bennett was only 
able to identify these as having been receiv
ed by EFP-1 on January 15, 18, and February 29, 
respectively; Bennett was not aware of EFP-2™
s ever having received an application from 
Schlegel.89  In any event, neither of the indi
viduals were to his know
ledge interviewed, con-
tacted, or hired by the Respondent because Eckert
 had satisfied its need for employees and was 
no longer hiring. 
Miller acknowledged that he wa
s the primary person, in Indianapolis, responsible for the 
hiring of fitters.  All applications would ultimately be forwarded to him by the secretary, and he 
made the decision to call applicants in for th
e initial interview.  A
lthough he generally con-
sulted with Douthitt in ultimate hiring decisions, he alone sometimes made the hiring decision.  
Miller confirmed that EFP-1 was in a hiring mode in January 1996 and that as a consequence, 
the Company hired four workers.  Once these individuals were hired, according to Miller, EFP-

1 did not require additional fitters.  Miller further testified that the resumes of Martin, Cox, and 
Hudson were received after those of seven who re
sponded to the ads in early January.  Miller, 
too, could not recall ever seeing Schlegel™s 
cover letter and resume though he acknowledged 
their receipt by EFP-1.90  Martin, Cox, and Hudson were never considered by Miller for 
                                                          
                                                                                             
86 Bennett explained that the EFP-1 
applications produced at the 
hearing were made available to hi
m pursuant to the General Counsel™s 
subpoena requests; these documents were found in EFP-1™s offices 
along with other EFP-1 records which 
he had not had time to peruse 
and had not thrown out because of 
possible legal requirements to keep 
them. 
87 Miller did not testify about the 30-day policy at all. 
88 Hough applied for a helper position.  Hough evidently sent a re-
sume to EFP-1 around December 30, 1995 (see GC Exh. 23), which 
may have been lost or misplaced.  
Hough then filled out an application 
on January 9.  It is not clear from the record whether Hough was re-
sponding to the ads.  However, it is evident from his application and 
resume that he was not an experien
ced sprinkler-fitter.  Miller inter-
viewed Hough but did not hire him.
  Miller could not recall whether 
Hough™s failure to call back to him was the reason he was not hired. 
89 Bennett did not consider the applications of the four alleged dis-
criminatees to be part of the reco
rds of his Company (EFP-2).  Accord-
ing to Bennett, he searched for and provided the records pursuant to his 
compliance with the General Counsel™s subpoena duces tecum.  How-
ever, Bennett did not claim that E
FP-1 had not received Schlegel™s 
application, only that he had not seen it before his search pursuant to 
the subpoena. 
90 Miller was shown a copy of Schl
egel™s cover letter and resume 
(GC Exh. 40) by the General Counsel and credibly stated he could not 
recall ever seeing it.  Miller claime
d that many applications (around 
30Œ50) were received while he was em
ployed at EFP-1; he could not 
remember individual names of applicants.  I would presume that 
employment.  Of the four, he did hire, M
iller knew that twoŠStrunk 
and TateŠwere members 
of the Union as evidenced by their resumes 
and applications;91 the 
other two successful 
applicants, as well as the nonhired ones, were 
not known by him to be union members.  Miller 
could not tell from their applicati
ons if they were union or not. 
Miller did not testify (nor was he asked by th
e parties) about the circumstances surrounding 
Scott™s and Snow™s applications and their eventual hiring by the Respondent on February 14 
and May 16, respectively.92 
With respect to the charges of the Respondent™s
 alleged discriminatory nonhiring or refusal 
to hire Martin, Cox, Schlegel
, and Hudson and applying the 
Wright Line
 analysis, I would 
conclude that the General Counsel
 has failed to establish a prima
 facie case that the nonhiring 
of these four applications was motivated by or
 because of their union membership or involve-
ment. In reaching this conclusion, 
I have generally credited th
e testimony of Bennett who im-
pressed me as a knowledgeable, straightforward, 
and candid witness.  And, although as events 
unfolded, Miller would prove fallible (especially in the context of the Union™s later organiza-
tional push) at the time of these four applications, I believe he hired workers during this period 
in a nondiscriminatory way.  
My conclusion of no violation 
of the Act with respect to 
the Respondent™s treatment of 
Martin, Cox, Schlegel, and Hudson, is principall
y based on the credible testimony of Bennett 
regarding the Respondent™s active and passive hi
ring modes and Miller™s hiring of known union 
members.  Regarding the Respondent™s hiring m
odes, I believe the r
ecord supports Bennett™s 
version.  The Respondent clearly was in an activ
e hiring mode in late December 1995 and early 
to mid-January 1996.  However, 
it makes eminent sense that af
ter a reasonable time and the 
receipt of a number of applica
tions, a small employer such as the Respondent would cease 
accepting applications and begin interviewing pr
ospects and making hiri
ng decisions.  I believe 
Bennett when he says that after receiving seve
n responses pursuant to the newspaper ads, the 
Respondent considered itself pos
itioned to hire.  Notably, of the four hired were Strunk and 
Tate,93 whom Miller credibly testified he knew to be members of the Union when he hired 
them.  It also seems plausible 
and reasonable to me that a small company such as the Respon-
dent would or could be in and out of hiring ph
ase (active or passive) and yet be amenable to 
accepting applications from inquiring walk-ins 
and, consequently, possibly hiring workers a la 
carte without advertising.  On
 this record, the fire protection business seems particularly 
susceptible to the vicissitudes of the constructi
on industry, including first successfully bidding 
on a job, then staffing the job, and then keeping 
enough work to hold onto workers.  Also, it is 
clear that sprinkler-fitters are often transigent and will seek work wherever it exists.  They 
frequently move from job to job, applying even
 out of their home states, and accept jobs 
without notice to the employers to whom they 
may have applied.  Thus
, given the realities of 
the industry, the Respondent™s 30-day applicat
ion policy is reasonable and, hence, valid.  
 Schlegel™s application and resume we
re lost or misplaced and never at 
any time was given any consideration whatsoever by the Respondent. 
91 The applications and resumes of
 Strunk and Tate contained union 
certificates, cards and other indicia of union membership.  Miller also 
was familiar with the names of certain union contractors who were 
listed as part of Strunk™s and Tate™s prior work experience.  The other 
applicants gave no clue to thei
r union or nonunion status according to 
Miller. 92 Bennett testified that Snow was hired in May based on a second 
application which he could not locate for the hearing.  However, Ben-

nett produced an EFP-1 record entit
led ﬁFormer Employees After De-
cember 1995ﬂ (GC Exh. 38) which indicates that Snow submitted ap-

plications on March 14 and Apr
il 29, 1996, for helper positions. 93 Because Eads testified that Ta
te had been previously expelled 
from the Union for nonpayment of dues, the General Counsel argues 

that Tate was not a member of the Union. Tate™s application, relied 
upon by the Respondent, indicates beyond a doubt that he is a union 
member and makes no reference to any problems with the Union.  It is 
also notable that Tate was actuall
y hired after the Respondent had re-
ceived the Union™s letter notifying it of Strunk™s intent to engage in 
organizing activities.  ECKERT FIRE PROTECTION  213Bennett credibly testified about the inception of 
the policy, its implement
ation, and application 
in the instant case.  Therefore, aside from my conclusions that the Respondent did not unlaw-
fully discriminate against Martin, Cox, Schl
egel, and Hudson during the active period, I note 
that after 30 days, the Respondent, for valid r
easons, would not have considered them for 
employment because of the 30-day policy. 
I am cognizant that the General Counsel argues
, however, that the Respondent really had no 
valid 30-day policy for applicati
ons and cites the fact that not
 only was it not communicated to 
applicants, but that the Respondent™s receptionis
t/secretary told some of the alleged discrimina-
tees that the Respondent considered applicati
ons active for 6 months.  However, I note that 
Bennett, the Respondent™s functioni
ng personnel officer, testified that the 30-day policy was an 
internal policy and was not intended for public
ation.94  Bennett also denied that the EFP-1 
receptionist (Jackie Wirey)95 was in any way aut
horized to make repres
entations about applica-
tions and the time for which they were good or active.  Contrary to the General Counsel™s 
arguments, in spite of testimony from certain of the alleged discriminatee applicants regarding 
statements made by Wirey, there is no otherwise credible evidence that Wirey™s authority in the 
hiring process was anything more than carrying out the ministerial duties of meeting/greeting 
applicants, giving out applications, and accepting
  them back.  Therefore, in my view, she 
lacked any authority to bind the Respondent with 
regard to any statements she may have made 
and is neither an agent or supervisor within the meaning of the Act.  
Amperage Electric
, 301 
NLRB 5 (1991). 
Thus, as to alleged discriminatees Martin, Cox, Schlegel, and Hudson, I would recommend 
dismissal of the complaint. 
I note in passing that with respect to Marti
n, Schlegel, and Hudson, I have serious reserva-
tions about the bona fides or sincerity of their intentions actually to work for the Respondent.  

Statements such as ﬁbeing in
terestedﬂ in working for the Re
spondent (Martin) and would have ﬁconsideredﬂ working (Schlegel and Hudson) are at best tepid, noncommittal, and hardly 
reflective of a serious intent to work for someone
 in my view.  Also, it is not well established 
on this record whether the Respondent™s representatives ever saw Hudson™s application to reject 

or accept. These concerns aside, I believe there 
was no violation of the Act with respect to these 
four. D.  The Applications of Alleged Discriminatees George Garr, Paul Philpot, John Wade, Melvin 
Curtis, Guy Schnepp, Steven Taylor, Richard 
Walsh, Kirk Bickel, and Elmer Glassing from 
March 7Œ15, 1996 1.  George Garr 
Garr testified and provided the following. 
Acting on Eads™ suggestion, Garr, an experien
ced journeyman sprinkler-fitter (since 1974) 
and long-term member of the Union (since 1989)
, applied for a fitter position with Eckert on 
March 7.96  In addition to making
 application, Garr was instructed by Eads to gather as much 
information as he could on Eckert because he un
derstood that the Union was trying to organize 
the Company.97 
Garr appeared in person98 and spoke to a pe
rson whom he believed was one of Eckert™s 
designers who said the Company was accepting a
pplications and provided him with one.  Garr 
                                                          
                                                           
94 Bennett was not able to find for the hearing a copy of the Respon-
dent™s written statement of the 30-day policy. 
95 Wirey did not testify at the hearing.  When Bennett formed EFP-2, 
he let Wirey go. 
96 Garr credibly testified about his 
experience as a fitter and his train-
ing principally through the Union™s apprenticeship Penn State pro-
gramŠhis qualifications are not in dispute. 
97 Garr testified that Eads instruct
ed him to gather any pertinent in-
formation he could, such as jobs
 the Company was working on, with-
out, as he phrased it, being a thief.  Garr copied the number of Eckert™s 
application form and looked at the bl
ueprints of one of the Company™s 
jobsŠfor a Kroger™s groceryŠand reported this to Eads.  Garr admit-
ted that information gathering, al
ong with making application for work, 
was part of the  assignment given to him by Eads. 
98 Garr was wearing casual street cl
othes and a baseball cap with Lo-
cal 699™s emblem on the front. 
filled out the application99 and turned it in.  Garr was never contac
ted by the Respondent 
regarding his application, but te
stified that he would have 
ﬁconsideredﬂ employment as a 
sprinkler-fitter if offered a job and would have performed the duties of a fitter while so em-
ployed.  On cross-examination, 
Garr was asked to explain his 
then-employment status.  Garr 
testified that at the time of  
his application to Eckert, he ha
d been unemployed for about 3 
weeks, was on the Union™s employment list, a
nd had applied by telephone to various union job 
superintendents for work.  Garr was told by the 
union superintendents that they were not hiring 
at the time, but to call back in 2 weeks.100  A
pproximately 2 weeks after applying at Eckert, 
Garr called a union contractor and was hired at
 union scale.  Garr never followed up on his 

application with Eckert nor did he inform it of 
his accepting another job.  Garr admitted that he 
never intended to apply at Ecke
rt and was unaware of any job 
opportunities there; he applied 
solely on Eads™ request.101 
2.  Paul Philpot Philpot testified at the hearing. 
Philpot described himself as a sprinkler-fitte
r since 1985 and experienced in several types 
of sprinkler systems as applied to multi-un
it residential and comme
rcial buildings.102  He 
achieved journeyman status about 11 years ago 
and has been a member of the Union since 
1985. Philpot, unemployed during early March 1996, was seeking employment.  According to 
Philpot, Eads wanted to organize
 Eckert and suggested that Phil
pot submit an application for a 
fitter position.103  According to Philpot, he was told
 that Eckert was hiring and, consequently, 
he and fellow union member John 
Wade, both wearing union insignia, went to Eckert™s offices 
to apply for fitter positions on March 12.104  Acco
rding to Philpot, although Wade did most of 
the talking, both men asked for and received applications from the receptionist and then submit-
ted them to her.  Philpot testified that he had 
no plans to apply at Eckert before Eads™ request 
and had in fact submitted applications to other employers 
(both union and nonunion) around the time of his Eckert application.105 
 99 Garr™s application (GC Exh. 10(c)) lists his completion of the un-
ion apprenticeship program and at le
ast two union contractors as former 
employersŠthe third employer is illegible. 
100 Garr™s testimony regarding his em
ployment status at the time he 
personally applied to Eckert was inconsistent and actually confusing.  
However, out of the jumble, it seems th
at he claims to have applied at 
Eckert on a Tuesday but had called 
the union superintendent on the 
previous Monday.  I would note that March 7, 1996, the date he ap-
plied, was a Thursday. 
101 Garr also was aware that Eckert was nonunion and the Union had 
a rule against members working for nonunion employees.  However, 
Eads had given him permi
ssion to apply at Eckert. 
102 Philpot credibly testified to his qualifications and experience as a 
sprinkler-fitter. 103 Philpot™s application (GC Exh. 10(d)) indicates, however, he was 
referred by John Strunk.  In a hesitant and stumbling fashion, Philpot 

confessed that he did 
not
 know Strunk at the time of his application but 
could not explain why or who asked him to list a stranger as a refer-
ence.  Philpot did not think Eads was responsible for this. 
104 Philpot testified initially that at the time he submitted his applica-
tion, he was told that Eckert was hi
ring.  He then changed his testimony 
to say that he believed there was an 
ad in the newspaper but that he had 

not read it, that someone had told him about the ad.  Then Philpot testi-
fied that he had put in several app
lications at other employers but could 
not recall which employer had placed 
the ads.  Finally, he came full 
circle and said that Eads had to
ld him that Eckert was hiring. 
105 Philpot could not recall the names of any of these employers.  
Philpot also knew that Eckert wa
s nonunion and that union rules pro-
hibited members from working at nonunion shops.  However, accord-
ing to Philpot, Eads had given him 
permission to apply at Eckert be-
cause ﬁeveryone in the fieldﬂ (as Philpot put it) knew the Union was 
trying to organize the Respondent. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 214Philpot identified the application106 he ultimately submitted to 
the receptionist and indi-
cated that this information was current except 
that his address had changed; but his mail was 
forwarded to his new address.  Philpot was neve
r contacted by anyone from Eckert.  However, 
according to Philpot, if he had been contacted by either EFP-1 or EFP-2, he would have ﬁcon-
sideredﬂ working for either as a sprinkler-fitter, and that any organizing activities on his part 
would not have interfered with the performance of his fitter duties. 
3.  John Wade 
Wade, an experienced journeyman sprinkler-f
itter and a 10-year member of the Union, tes-
tified about the submission of 
his application to Eckert. Wade, accompanied by Philpot, went to the 
Respondent™s Greenwood office to apply for 
work based on Eads™ suggestion.  Wade was wear
ing his union jacket and hat, which he de-
scribed as clearly inscribed with the Union™s em
blem and insignia.  Once there, he spoke to 
Eckert™s receptionist and asked 
for applications which were given to him and Philpot.  The 
receptionist then directed them to a room in which there were drafting and blueprint tables to 
fill out the forms.  At that time, according to Wade, a man (unidentified) told the receptionist, 
ﬁ[T]hese guys are union, I don™t want them there.
ﬂ  The receptionist then took them to another 
area to complete the paperwork. 
 Wade filled out the applicati
on and returned it to the recep-tionist. Wade testified that at the time
 he had been unemployed for about 3 months and was very 
anxious to get employment.107  He knew that 
Eckert was nonunion; however, he was aware of 
no union rule against members working nonunion.  Wade was adamant (in his testimony) about 

his not wanting to ﬁhideﬂ his union membership 
from the Respondent at 
the time of his applica-tion and indicated that in addition to his union attire he listed his completion of the Penn State 
training program, his ﬁemploymentﬂ with th
e Union, and inclusion of the Union™s business 
agent, Eads, as a reference. 
Wade was never contacted by Eckert.  However, 
as he testified, if he had been, he would 
ﬁhave went [sic] back up and talked to them
.ﬂ  Wade never followe
d up on his application. 
4.  Melvin Curtis 
Melvin Curtis testified at the hearing. 
Curtis, an experienced journeyman sprinkle
r-fitter and member of the Union since 1994, 
was asked by Eads at a union meeting to submit an application to Eckert for a fitter position.  
Curtis believed that he had se
en a newspaper ad for work opportunities at Eckert around the 
beginning of January or before.  
Curtis also talked to Strunk who 
said Eckert was hiring.  In any 
event, on March 13, he went to Eckert™s office we
aring a jacket with the Union™s logo on front 
and back and spoke to the receptionist who pr
ovided an application.  Curtis filled out the 
application and returned it to the receptionist.108 
                                                          
                                                           
106 Philpot™s application clearly lis
ted his union apprenticeship train-
ing and his ﬁemploymentﬂ with 
the Union from November 1985 
through March 1996.  Philpot explaine
d that he was not really em-
ployed by the Union, but through it; and that he actually was laid off 
from his last job in February 1996. 
107 Wade™s application is contained in GC Exh. 10(e) and is dated 
March 12, 1996.  Wade™s application, however, indicates he was em-

ployed by the Union from September (what appears to be 1996) to the 
present.  I assume this was a mistake.  I note here that Wade became 
rather combative, defensive, and sa
rcastic in explaining that he listed 
the Union as his employer because of the ﬁvastﬂ number of contractors 
he has worked for over the years.  
To Wade, this was the easiest way for the Respondent to verify his 
employment and was convenient for 
him.  However, incredibly, Wade c
ould not remember his last employer 
before applying at Eckert, nor could 
he remember any of his past em-
ployers by name. Equally odd was Wade
™s claim that he called several 
union contractors about work but coul
d not recall if he was then on the 
Union™s employment list. 
108 Curtis™ application (GC Exh. 10(f
)) indicates that he was applying 
for a sprinkler-fitter/welder position.  He listed Eads as a reference and 
union contractors as former employers. 
According to Curtis, if he had been contac
ted by the Respondent, he
 would have ﬁconsid-eredﬂ a position with the Company, especially
 since he was unemployed for about a month 
prior to his application.  Curtis admitted that he
 had no plans to seek employment at Eckert 
before talking with Eads, nor did he ever follow 
up on his application.109  In fact, at the time of 
his application at EFP-1, he was on the employ
ment lists of both Local 669 and another plumb-
ers and Pipe Fitters union.  Within a few week
s of applying, he obtained employment as a 
welder with a union contractor and has work
ed for several other contractors since.110 
5.  Guy Schnepp 
Schnepp testified without contradiction that he was a journeyman sprinkler-fitter (8 years) 
with 12 years™ experience in the trade; he is 
also a member of the Union.  Schnepp applied for 
work at Eckert111 based on information from frie
nds and a suggestion by Eads to apply there 
on March 13.  He was unemployed at the time but 
had no plans to apply be
fore his conversation 
with Eads.112 Schnepp obtained an application from the Eckert
 secretary and turned it in. Schnepp identi-
fied his application and noted that his union membership was not expressly stated.113  He was 
never contacted by the Responden
t; however, had he been, he would have ﬁconsideredﬂ taking 
a job with either EFP-1 or 
EFP-2.  Schnepp never followed up 
on his application but claimed 
that this was his normal prac
tice.  Schnepp knew in advance 
that Eckert was nonunion and was 
concerned about the Union™s rule against working for nonunion employers.114 
6.  Steven Taylor 
Taylor has been a member of the Union for 
nearly 13 years.115  In early March, he re-
ceived a call from Eads informing him that 
Eckert, a nonunion company with which he was 
somewhat familiar, was hiring; Eads suggested that he apply there.116  Although Taylor did 
not himself know that Eckert was hiring and would not have applied but for Eads™ suggestion, 
he, nonetheless, went to Eckert™s offices on Ma
rch 14 to apply for a sprinkler-fitter job because 
 109 Curtis knew Eckert was nonunion and knew that the union rules 
prohibited nonunion work.  However, he had discussed this with Eads 
who gave him permission to work at Ec
kert.  Curtis also has worked for 
nonunion plumbing (but not sprinkle
r-fitter) companies with Eads™ 
knowledge and permission. 
110 Curtis who impressed me as a 
generally candid and forthright 
witness, albeit with some memory defi
cits, also testified on redirect by the General Counsel that if he were offered a job with Eckert but was 
already employed, he would not accept their offer because he would 
probably be making more money.  Cu
rtis also admitted he never in-
formed Eckert that he had obtained employment elsewhere. 
111 Schnepp, like all of the alleged 
discriminatees who were asked, 
did not know whether he was 
applying to EFP-1 or EFP-2. 
112 Schnepp also was seeking employment with other employers, ap-
proximately 13 union contractors at the 
time of his Eckert application.  
However, he did not submit any a
pplications to other nonunion em-
ployees. 
113 Schnepp™s application is contained in GC Exh. 10(g) and is dated 
March 13, 1996.  According to the a
pplication, Schnepp was not apply-
ing for any particular position, leaving that ﬁnegotiable.ﬂ  As to his 
union membership or affiliation, I note 
that at least  three of the four 
former employers Schnepp listed were known by the Respondent to be 
union contractors. 
114 Schnepp claimed not to have disc
ussed his concerns with anyone 
from the Union. 
115 Taylor credibly testified that he had about 13 years of extensive 
and varied sprinkler-fitter experience, including holding foreman™s 
status for the last 6-1/2 years; he completed the Union™s apprenticeship 

program and (presumably) had 
achieved journeyman status. 
116 On cross-examination, however, Taylor changed his testimony 
and said that he called Eads and asked if there was anything going on 
and Eads told him that Eckert was hiring. 
 ECKERT FIRE PROTECTION  215he had been out of work for 2½ months.117  On
ce there, Taylor obtained an application from 
the receptionist and returned it to her. Taylor identified the application he submitted that day 
and noted that he listed Eads as a referenc
e and his former employ
ers were union contrac-
tors.118 Taylor was never contacted by Eckert.  Howe
ver, he testified that he would have ﬁac-
ceptedﬂ a fitter job with Eckert 
as he was unemployed at the time.119 
7.  Richard Walsh 
Walsh, a journeyman sprinkler-fitter with 12 years of extensive and varied experience in the 
trade, and a 12-year member of the Union, testif
ied that he applied in person for a sprinkler-
fitter position with Eckert on Marc
h 14.  According to Walsh, Eads told him that the Company 
was possibly hiring and suggested that he should 
submit an application; Eads told him to wear 
union paraphernalia (union jacket and hat with the Union™s logo) when he applied.  At the time, 

Walsh had never heard of Eckert
 and, therefore, had no plans to seek work there and no knowl-
edge as to whether it was a unionized company.  In fact, Walsh was unemployed then and 
seeking employment elsewhere only with union 
contractors, he was on the Union™s employ-
ment list. 
Walsh obtained an application from Eckert™s 
receptionist and comp
leted it there.120  Ac-
cording to Walsh, he has never been contacted 
by Eckert, although hi
s address and telephone 
number were current.  If he had been contacted 
by Eckert, he would have
 ﬁconsideredﬂ taking a 
position as fitter and performed those duties.  
Walsh never contacted Eckert about his applica-
tion and, in fact, accepted a job with a union sp
rinkler contractor at 
union scale in April 1996. 
8.  Kirk Bickel121 
Bickel testified that he is a journeyman sprinkler-fitter with 10 years™ experience in the 
trade and has been a member of the Union during that time. 
Bickel was asked by Eads to apply for work at
 Eckert and, being unemp
loyed, he applied in 
person for a fitter position on March 15.122  Bickel
 identified the application he submitted, 
noting that all of his listed former employer
s were union contractors.123  Bickel was never 
contacted by the Respondent.  However, he would 
have ﬁconsideredﬂ an offer to work there.  
Bickel never, however, followed up on his appl
ication and by April 13, was employed by a 
union contractor earning $21.55 per hour. 
                                                          
                                                           
117 Taylor knew that union rules prohibited members from working 
nonunion and he did not think he ha
d gotten permission from Eads to 
work at Eckert.  He reasoned that
 Eads was merely letting him know 
that there was work available, but it 
was not union.  At the time, Taylor 
was also on the Union™s employment list and made random calls to 
other companies in the construction 
field.  He could supply no names 
however. 118 Taylor™s application (GC Exh. 10(
h)) indicates that he was apply-
ing for a sprinkler-fitter position and that he had completed Local 669™s 
apprenticeship Pipe Fitting program. 
119 Taylor never followed up on his Ecke
rt application.  However, in 
April, he accepted a job with a 
union sprinkler contractor, earning 
union scale wages.  Taylor presumably did not inform Eckert of his 
having accepted another job. 120 Walsh™s application (GC Exh. 
10(I) is dated March 14, 1996, and list Eads as one of his references and known union contractors as for-
mer employers; he also indicated 
his participation in the Penn State 
training program. 
121 The transcript of proceedings indicates Bickel™s given name as 
Kurt.  (Tr. 415.)  However, on Bickel™s application (GC Exh. 10(j)), his 
name appears as Kirk.  I assume Ku
rt is an error in transcription. 
122 Bickel was also looking for ot
her employment and had called two 
union contractors as part of his sear
ch; he applied at no nonunion firms 
except Eckert. 123 Bickel™s application also states that he was referred by Eads; 
there are no other obvious indications 
of his affiliation with a union.  
Bickel was hired by Shambaugh, one 
of the union contractors he con-
tacted at the time of his application at Eckert.  He worked for the Com-
pany for 9 months. 
9.  Elmer Glassing 
Glassing, a 20-year, foreman-level124 sprinkler-f
itter with about 30 year
s of substantial and 
varied experience in the trade and a member of 
the Union for about 24 years, testified that he 
was asked in early March by Eads to apply at Eckert for a sprinkler-fitter position; at the time 
of the request, he had been out of work appr
oximately 3½ weeks.  A
lthough Glassing testified 
that he had no plans to apply at Eckert, wh
ich was not known by him to be union or nonunion, 
he went to Eckert™s office on March 15, obtaine
d an application from the receptionist, and filled 
it out onsite.  Glassing identifie
d his application in question, 
which indicated that he was 
referred by ﬁEads Local 669ﬂ and, as he testifie
d, listed union contractors as former employ-
ers.125  At the time of his applica
tion with Eckert, Glassing testif
ied that he was trying to find 
employment with a number of union contractors in and outside of Indiana and even unwittingly 
called nonunion sources.126  Glassing was never cont
acted by Eckert but, if
 contacted, testified 
he would have ﬁconsideredﬂ working for the 
Respondent.  Glassing ultimately obtained em-
ployment on about March 28 with a union contract
or in St. Louis, Missouri, for whom he 
worked for 3 months and then with 
another St. Louis union contractor.127 
With respect to this group of nine alleged di
scriminatees, the General Counsel, in essence, 
argues that it has established a prima f
acie case of unlawful discrimination under 
Wright Line
 and that the Respondent™s defenses fail as pretextual.128 
The Respondent counters and argues that the Ge
neral Counsel has failed in establishing its 
initial burden of a discriminatory nonhiring or re
fusal to hire, principally on grounds of the 
applicants lack of bona fides or sincerity in seeking employment with the Company.129  I agree 

with the Respondent.  My reasons are as follows.  
First, each of these applicants were asked to 
apply by Eads and would not have were it not for 
his request.  Clearly, th
ey were conscripted to 
apply because of Eads™ plan to organize the Comp
any and to me merely lent their names to his  
cause.  Although there are in individual cases cl
ear and certain indicia 
of nonsincerity, e.g., 
Garr was sent by Eads, in my view, to gather intelligence, not gain employment, Wade insisted 
on not hiding his union affiliation, Curtis and Ta
ylor took union jobs within weeks of their 
application, I am most struck by the fact that
 none of the nine ever bothered to follow up on 
their applications.  It seems that once applyi
ng, they abandoned any interest in employment 
with the Respondent.  Moreover, as eight of the 
nine testified, if contacted, they would have 
merely ﬁconsideredﬂ employment with Eckert. Ta
ylor was the only exception.  As he indicated, 
he would have accepted employment.  However, 
Taylor had accepted a union job in April and 
did not inform the Respondent of that; again, 
he, too, never followed up on his application.  In 
my view, an alleged discriminatee™s saying that he would have ﬁconsideredﬂ employment 

seems to beg the question.  By the act of applying 
in the first instance, what were the applicants 
doing but considering possible employment with
 the Respondent?  Hardly can this response 
 124 Glassing explained that a forema
n differs from a journeyman in 
that the former is ﬁa little more detailed than the latter.ﬂ  Based on 
Glassing™s testimony regarding his ex
tensive training and experience, I 
believe Glassing was modestly sayi
ng that a foreman is of a higher 
status than a journeyman. 
125 Glassing™s application is contained in GC Exh. 10(k).  The appli-
cation also indicates Glassing™s completion of the Local 669 apprentice 
training program at Penn State. 
126 Glassing testified that he was and is aware of the Union™s rule 
against working nonunion but not familiar with what the ﬁboundariesﬂ 

of the rule were.  His general unders
tanding is that he was not supposed 
to work nonunion.  Glassing claims that he did not discuss the rule or 

his possible exemption from it with Eads. 
127 Glassing resided in Indianapolis 
but worked extens
ively at out-of-
state jobs over his career. Glassing testified that he did not prefer work-

ing in Indianapolis. 
128 The General Counsel actually has treated the nonhiring of the 33 
union members as a collective and continuing discriminatory act or 

omission of the Respondent.  This r
ecord, in my view, does not permit 
such facile and categorical treatment. 
129 The Respondent has advanced se
veral additional arguments by 
way of its defense.  Because I believe
 the nine applicants were not bona 
fide applicants for employment, I ha
ve elected not to discuss these. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 216suggest to me sincerity of intention to gain
 employment.  I find it redundant and, frankly, not 
persuasive regarding the alleged discriminatees™ bona
 fides, that is a sincere intention to work 
for the Respondent and to perform 
the duties incumbent upon a fitter.130 
In my view, these applicants were merely lending their names to Eads™ organizational cam-
paigns and did not want to and would not work
 for a nonunion employer.  I do not believe that 
any one of them ever intended to work for th
e Respondent or would have accepted employment 
with Eckert if offered.  I would venture to say that
 the goal here was to file charges against, not 
work for the Respondent.  On this score, I note 
that in my view the organizing objective here 
does not affect the applicants™ protection under the 
Act.  I simply am of the mind on this record 
that these alleged discriminatees 
were not sincerely interested 
in working for the Respondent.  
Accordingly, I would recommend dismissal of this aspect of the complaint as to these alleged 
discriminatees. 
E.  The Applications of Alleged Discrimi
natees Michael Eads, Malcolm Zimmer, and William 
Durr on March 28, 1996 
1.  Michael Eads Among other matters, Eads testified regarding his application for employment at Eckert. 
Eads currently  is the full-time business agent for the Union and has been so employed for 
the past 23 years;131  he has also served as pr
esident of the Indiana State Pipe Trades for 8 
years.  Eads credibly testified to his experience in the sprinkler-fitter trade, although he con-
fessed to not having ﬁhung pipeﬂ in over 20 ye
ars; he achieved journeyman status in 1970.132 
Eads initially became aware of employment 
opportunities at EFP-1 in the summer of 1995; 
however, because very few of his members were 
out of work, he took no action.  However, in 
December of that year, there were significant numbers of members out of work.  Thus, when 
Eads saw that EFP-1 was once more advertisin
g in December 1995 and later in January 1996, 
he made calls to out-of-work members and suggested that they apply, a number of the members 
applied. Eads also discussed the employment at EFP-1 at the Union™s monthly meeting on about 
March 21, 1996, at North Liberty, Indiana.  At 
this meeting, Eads asked a number of members 
to fill out applications for employment.  Eads
 ultimately mailed these 
to EFP-1 on or about 
April 15, 1996. On March 28, 1996, Eads himself decided to apply at EFP-1.  According to Eads, he 
knew133 beforehand that Eckert 
was hiring, so Malcolm Zimmer 
(a pipe trades union organ-
izer), and William (Dave) Durr (a union busin
ess agent from Kentucky), and he personally 
went to EFP-1 on March 28 to apply for work.  Eads freely admitted that he and the others 
applied to Eckert not only to get hired but to
 organize the Company.134  Eads spoke to the 
receptionist who told them that Eckert was hiring and provided each man with an applica-
                                                          
                                                           
130 The General Counsel has cited the Supreme Court case of 
NLRB 
v. Town & Country Electric
, 116 S.Ct. 450 (1995), to counter the Re-
spondent™s argument.  I view the holding in 
Town & Country
 as inap-posite here, as the applicants™ status as employees, and therefore their 
protected coverage under the Act, is not in issue, nor the grounds upon 
which I have determined th
eir lack of bona fides. 
131 Eads acknowledged that his job duties as the Union™s business 
agent is a full-time job (a Monday through Friday type of job) that 

requires him to work weekends; he is quite busy in the performance of 
his business agent functions. 
132 In spite of not actually working as
 a sprinkler-fitter, Eads, to keep 
current, credibly testified that he has taken various classes through the 
Union™s apprenticeship programs a
nd various certification courses 
dealing with new systems, equipmen
t, and (state) code requirements. 
133 Eads did not explain how he ﬁkne
wﬂ Eckert was hiring.  Accord-
ingly, I view this as his unsupported opinion to which I will not accord 
much weight or credibility regard
ing the Respondent™s actual hiring 
posture at the time. 
134 Eads acknowledged in effect that his was a ﬁsaltingﬂ effort, that 
is, he was trying to get himself and the union members employed by 
Eckert and then to organize it from within. 
tion.135  According to Eads, the secretary also told them that their applications were good for 6 
months.  At the time, according to Eads, he was wearing a union lapel pin (which said, ﬁIndiana 
State Pipe Tradesﬂ); Durr wore a golf shirt w
ith ﬁSprinkler Fitters 
Local 669ﬂ and the union 
emblem on it; and Zimmer wore a Local 136 windbreaker jacket. 
While filling out his application, 
Eads claimed to have heard 
an unidentified male tell the 
receptionist not to take any more applications
.  Eads was never contacted by any one from EFP-
1 or EFP-2.136  Eads testified on 
direct examination that he would have ﬁconsideredﬂ employ-
ment with Eckert as a sprinkler-fitter had he been contacted, even if he had to accept less than 
the $22.54 per hour he received as the Union™s business agent.137 
2.  Malcolm Zimmer 
Zimmer testified that he currently is a full-time paid organizer to the Indiana State Pipe 
Trades Association, a position he has held for 2 years; he is also a member of Local 136 of the 
United Association of Plumbers and Steamfitters, U.S. and Canada, located in  Evansville, 
Indiana.138  Zimmer™s organizing duties require
 that he cover 92 counties in Illinois and 
Indiana; he resides in Evansville.  In late March, Zimmer happened to be in the Indianapolis 
area for union business, and Eads suggested that 
he apply for work at Eckert.  Prior to Eads 
suggestion, he had no plans to apply for work at Eckert. 
On March 28, Zimmer, accompanied by Eads 
and William Durr, another business agent for 
the Union, applied for work at Eckert™s Indian
apolis shop; he was not sure whether the Com-
pany was EFP-1 or EFP-2.  According to Zimmer, he intended to get 
hired and then help 
organize Eckert™s employees.  At the time he was wearing a United Association hat and his 
Local 136 jacket.  According to Zimmer, he asked the secretary if the Company was hiring.  
Although she made no verbal reply to his inquiry
, she provided the three with applications and 
writing implements and instructed them to complete the forms.  Zimmer completed the applica-

tion139 and returned it to the secretary.  Zimmer 
asked for a copy of his application and again 
asked if the Company were hiring, and specifically if welders (Zimmer™s skill) were needed.  
According to Zimmer, he believes the secretary told him that Eckert did not have a welding 
fabrication shop and that the Company was not th
en hiring but that ﬁsome things [work or 
project] were coming up.ﬂ  In response to Durr™s
 question, Zimmer heard the secretary say that 
the applications were good for 6 months. 
 135 Eads™ application (GC Exh. 10(l)) clearly identifies him as a un-
ion member, referred by a union member, trained through a union train-
ing program, and employed by the Union.  In fact, Eads used Strunk as 
his reference, knowing full well be
forehand that the Respondent had 
fired him a couple of days or so before. 
136 Eads testified that he discovered sometime in April or May 1996, 
that EFP-1 had been sold and that
 it was now EFP-2.  Eads did not 
explain why he did not update his a
pplication or apply directly to the 
new Company. 
137 Eads was not seeking employment
 with any other employers at 
the time.  On cross-examination, Ea
ds insisted in spite of working 23 
years as a business agent earning $22.54 per hour, he, nonetheless, 

wanted to work for EFP-1 (at whatever [it] will pay) and would have 
taken a job with the Company if he had been offered one. 
138 Zimmer™s experience includes 20 years as a pipefitter, 16 of 
which as a journeyman.  Zimmer cred
ibly testified that sprinkler fitting 
is a branch of pipefitting, employing similar technology, equipment, 
and tools; he has also performed 
sprinkler fitting work during his ca-reer.  According to Zimmer, the Indi
ana State Pipe Trades Association 
is comprised of various plumbers, pipefitters, and sprinkler-fitters. 
139 Zimmer™s application (GC Exh. 
10(n)) indicates that he applied 
for a fitter/welder ﬁmech[anic]ﬂ pos
ition; he could start ﬁtodayﬂ and 
was willing to work for the Respondent™s current rate of pay.  Zimmer 
also indicates that he still is current
ly employed with the Indiana State 
Pipe trades Association as an organizer making $45,000 per year.  
Zimmer listed Eads and two othe
r union officials as references. 
 ECKERT FIRE PROTECTION  217Zimmer was never contacted by either EFP-1 or EFP-2 regarding his application which in-
cluded a current address and te
lephone number.140 However, if 
he had been contacted, he 
would have ﬁconsideredﬂ taking a position and perfo
rmed any work to which he was assigned.  
Zimmer explained that he could have worked fo
r Eckert without quitting his organizer job and 
without changing his residence, although he is 
responsible for a vast territory which requires 
more than 5 days and 8 hours per day to complete.  Zimmer reasoned that since organizing 
requires talking to employees onsite
, he would be in effect hand
ling both Eckert™s work and his 
organizing activities at the same
 time.  And since he customarily worked 16 hours per day, 7 
days a week, he could cover his other organizi
ng responsibility presumably after completing his 
tour with Eckert.  Thus, Zimmer™s plan was to work both jobs at the same time.  Zimmer 

admitted that his goal was to organize Eckert and, if successful, he would terminate his em-
ployment with Eckert.  His organizing, in his vi
ew, would not have interfered with his duties as 
an employee. 
3.  William D. Durr 
William (Dave) Durr141 testified 
that he was in Indianapolis for the same meeting as 
Zimmer and while there, Eads asked him to appl
y for a job at Eckert;142 Eads, Zimmer, and he 
drove to Eckert™s offices on March 28 , and 
once there, encountered a secretaryŠﬁJackieﬂŠ
whom one of the three asked about the availabi
lity of work.  Jackie responded, according to 
Durr, that Eckert had work but it was ﬁspotty.ﬂ
  Durr asked for and received an application 
which he filled out in the office and returned 
it to Jackie.143  According to Durr, ﬁsomeoneﬂ 
asked Jackie how long the applications we
re kept on file and she said 6 months. 
Durr identified the application (GC Exh. 10(m)) 
he provided to the Respondent, noting that 
he clearly stated thereon that he was current
ly employed as a business agent for Local 669, 
earning $44,000 per year, and listed certain union c
ontractors as former employers.  Durr 
included the general president of the Un
ited Association as his only reference. 
Durr testified that he would have taken a sprinkler-fitter job at any wage if offered one by 
Eckert; however, he was never 
contacted by the Company.  Durr never followed up on his 
application. Durr admitted that his job as business agent for the Union was a full-time job (in Kentucky) 
which, had he accepted employment at Eckert, would not have been covered.  He had not 
thought about this at the time of
 his application.  However, to Durr, he would not have been 
forced to give up this job because he planned to
 stay with Eckert only a short time to organize 
the Company and then return to his local.  Moreover, while conceding that a position with 
Eckert would have interfered 
somewhat with his business agen
t duties in Kentucky, Durr would 
have shifted his duties to nighttime.  Durr felt his organizing efforts at Eckert would not have 
interfered with his fitter duties there. 
I would recommend dismissal of the complaint as to Eads, Zimmer, and Durr.  I agree with 
the Respondent that the three simply were not 
sincerely interested in working for the Respon-
dent and applied to organize the Respondent™s
 employees and not to work as sprinkler-
fitters.144  I note that each was clearly experien
ced and qualified and c
ould perform the work; 
                                                          
                                                                                             
140 Zimmer, admitted, however, that he never followed up on his ap-
plication. 141 Durr testified that he was a business agent for Local 669 operat-
ing out of Louisville, Kentucky, for 
the past 18 months.  He has been a 
member of the Union for 30 years and a sprinkler-fitter for 29 years.  
He has been a journeyman for 24 of those years.  He credibly testified 
to very substantial experience both as
 a journeyman fitter and project 
superintendent-foreman over the years. 
142 Durr was not sure whether he 
was applying or had applied to 
EFP-1 or EFP-2. 
143 While filling out his application, Durr, like Eads, claims to have 
heard some unknown person tell Jackie that they were no longer taking 

applications. 
144 In addition, I found the testimony 
of the three to be contrived.  
For instance, each purportedly was told
 by the receptionist that applica-tions were good for 6 months, a point that neatly counters the Respon-
dent™s stated 30-day policy and covers
 the fact that most, if not allŠ
and that as paid union employees, they 
are nonetheless protected by the Act.  
NLRB v. Town & 
Country Electric, supra.  However, regarding their in
tentions to work for the Respondent, I 
found their testimony self-serving 
and insincere.  For instance, 
Eads had not ﬁhung pipeﬂ for 20 
years and clearly was the prime mover and archit
ect for the Union™s organizing efforts.  I 
simply cannot believe that his intentions were
 to work for the Respondent.  Zimmer and Durr 
were out-of-state representatives who happened 
to be in town for a union meeting and were 
happily drafted by Eads to apply in spite of their demanding and clearly time-consuming 
present jobs for union employers in Kentucky and 
Illinois.  All three claimed that they intended 
to keep their jobs with the Union.  Each in 
his own self-serving way 
explained how he could 

pull off representing union members, organizing other employers, working for Respondent 
duties incumbent upon them, and traveling long dist
ances in the process.  I found their explana-
tions incredible.  For instance, could Zimmer 
cover 92 counties in Illinois and Indiana while 

residing in Evansville and work for Eckert in Indianapolis?  I think not.  Also, I must again note 
that saying one would merely consider employment if asked and, moreover, never follow up on 
one™s application, does not bespeak 
a bona fide intention to work. 
 I believe that Eads, Zimmer, 
and Durr applied at Eckert to serve Eads™ organi
zing objective and, if they were not hired, to 
seek charges against Eckert with the Board.  I wo
uld recommend dismissal of this aspect of the 
complaint. 
F.  The April 2, 1996 Applications of Alleged Discriminatees Colbert Oldham, Dennis Turner, John Turner, Michael Keiper, Jackie Ray, Jack 
Turner, Vernon Chambers, Alan O™Neal, Gary 
Engel, David Turman, Douglas Ailes, Douglas Klapp, and Paul Rohan 
Eads testified regarding the applications of the 
individuals listed above. 
According to Eads, having found out through 
Garr that Eckert used certain commercially 
available employment forms, he
 obtained copies from a local 
office supply store.  At the 
Union™s regular meeting in late March, he asked the members to fill out the forms for submis-
sion to Eckert.  Eads admitted that his objective, as before, was to attempt to get his members 
employed with Eckert so as to organize them from within.  Eads specifically instructed the 
members to indicate Local 669™s apprenticeship 
program where the form called for education 
and for salary desired to say ﬁanything you™re willing to pay.ﬂ  Later, Eads mailed 15 com-
pleted forms to Eckert along with a cover letter from the Local indicating that the applicants 
were all qualified fitters interested in working for Eckert and requesting that the Company give 
them consideration for hire.145  
Eads testified that a
ll but two of the 15 applicants had achieved 
journeyman status, the exceptions being Ailes and En
gel.  Nonetheless, he considered all to be 
ﬁgoodﬂ sprinkler-fitters about whom he never (i
n 23 years as business agent) received com-
plaints from contractors regarding their work.  
Eads noted that he had personally observed the 
work of several, namely Weston, Raines, a
nd Oldham; moreover, that several (i.e., Dennis 
Turner, John Turner, and Ray) were foremen; 
others, Jack Turner, O™Neal, Chambers, and 
Klapp had ﬁrunﬂ jobs as (presumably) leadmen on various projects.  Eads admitted it was his 
idea for the members to apply and they did so ba
sed on his request.  Eads did not actually know 
whether the applicants would have accepted empl
oyment with Eckert if asked.146  Finally, 
Eads did not know about Eckert™s havi
ng been sold in part until May.147 
 Long is the only exceptionŠof the a
lleged discriminatees here never 
followed up on their application.  Randy Long is the only exception. 
145 The cover letter (GC Exh. 11(a)) 
is dated April 2l, 1996, and the 
applications for the 13 alleged disc
riminatees listed above (GC Exh. 
11(d)Š(p)) are all dated March 21.  All were admitted to have been 
received by the Respondent (Bennett).
  The application of two other 
alleged discriminatees, James Raines and Richard Weston, will be 

discussed separately herein. 
146 Eads, without specifically identifying them, knew that two appli-
cants were laid off at the time, and in his view would have accepted 
employment.  (According to thei
r applications, Oldham (GC Exh. 
11(d)) and Ray (GC Exh. 11(h)) were laid off.)  Eads also maintained 
that if he had asked Dennis Turner to
 work for Eckert, he would have.  
Eads also noted that the applicants
 all live in northern Indiana, about 
1½ hours from Indianapolis. 
147 Eads did not expressly testify 
about any followup efforts on his 
part regarding the 15 applications he submitted.  However, it is clear to 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 218As has earlier been stated, the Respondent, th
rough Bennett, admitted that the applications 
and cover letters in question were received by
 EFP-1 and were discovered in the offices of 
EFP-2 as part of the Respondent™s compliance with the General Counsel™s subpoena request. 
Because these 13 alleged discriminatees did not appear at the hearing, the record is devoid 
of any credible evidence from them regarding their intentions actually to work as fitters for the 
Respondent.  I have generally cr
edited Eads™ testimony regarding their qualifications as experi-
enced fitters; their individual applications genera
lly corroborate his assessment of their abilities.  
However, in my view, Eads could not credibly speak
 to the sincerity of their intentions to work 
and to the extent his testimony may go to this
 point, it fails to establish the bona fides or 
sincerity of the applicants to be willing, able, 
and ready to go to work for the Respondent if 
called upon.  Accordingly, I agree with the Resp
ondent that the General Counsel has failed to 
establish a prima facie case of unlawful hire or 
refusal to hire with regard to these 13 appli-
cants.  I recommend that this aspect of the complaint be dismissed. 
G.  The April 2,1996 Applications of Alleged Discriminatees James Raines and Richard Weston
 1.  James Raines 
Raines, an experienced (20-year) journeyman 
and union member for over 20 years, testified 
that on March 21, he filled out an application 
for employment at Eckert while attending a 
regularly scheduled meeting of the Northern Indiana Sprinkler Fitters Association; the applica-

tion was supplied by Eads.  According to Raines
, he and others attendi
ng the meeting were 
asked by Eads to fill out the application ﬁto see if Eckert was willing to even talk to us, [our] 
being 669 members.ﬂ  (Tr. 662.)  Raines filled ou
t his application and returned it to Eads, who 
he believed was to ma
il it in to Eckert, although he did not know when it was sent in.148 
Raines was never contacted by 
Eckert; nor did he ever follow up on his application.  Raines 
had no contact with Eckert other than Eads™ sub
mission of the application 
on his behalf.  When 
asked by the General Counsel if he would have accepted a position with Eckert, Raines replied, 
ﬁIt depended on whether I was out of work at th
e time or not.ﬂ  On cr
oss-examination, Raines 
testified that at the time of hi
s application, he was employed by
 a union contractor and contin-
ues in its employ as of the hearing date.149 
2.  Richard Weston 
Weston, a very experienced sprinkler-fitter with
 25 years of service in the trade and a 20Œ
year journeyman member of the Union, testified 
that he, Raines, and ot
her members attending a 
union meeting were asked by Eads to apply for work
 at Eckert, basically to test whether Eckert 
would even contact them at all about their applications. Weston identified the application150 he 
filled out on March 21 on which his union affiliation is clearly evident.  Weston was never 
contacted by the Respondent; nor, however, did he ever follow up on his application.  When 
asked by the General Counsel if he would 
have accepted a job offered by the Respondent, 
Weston responded, ﬁOh, it™s possible.ﬂ151 
                                                                                            
                                                           
me, based on the credible evidence 
of record, that no followup was 
made by any of the particular applicants.  Also, Eads clearly made no 
attempt to resubmit the appli
cations when EFP-2 was formed. 
148 Raines identified his applicatio
n (GC Exh. 11(c)) which is dated 
March 21 and states that he is currently employed (wages not provided) 

and would accept minimum wage.  The Local 669 apprenticeship pro-
gram is listed as part of Raines™ education.  Raines™ testimony and 
application clearly show that he
 was a qualified sprinkler-fitter. 
149 Raines reluctantly and in a 
roundabout way admitted that he 
would not have taken a job with
 the Respondent if offered one. 
150 Weston™s application (GC Exh. 
11(b)) dated March 21 also indi-
cates he was referred by Eads and that he was willing to work as a 
sprinkler-fitter for minimum wages.  Upon my examination, Weston 
explained that he would work for 
minimum wage if he were out of 
work; he was not willing to go on welfare. 
151 On cross-examination, Weston, however, candidly admitted that 
if Eckert had called about a job wh
en he was working for his present 
employer, a union contractor, he 
probably would not have accepted 
employment with them. 
As to Raines, ambivalent as he was, it seems to me that had he been contacted by Eckert 
about a job, he would not have accepted empl
oyment with the Company.  Moreover, Raines 
admitted that he was actually only submitting an application in the first instance to see if the 
Respondent would respond to the batch of union a
pplications.  Thus, it is clear to me that 
Raines was not sincerely interested in working 
for the Respondent but merely lent his name to 
Eads™ test. I would recommend that the complaint be dismissed as to Raines. 
For essentially similar reasons, I would recommend that the complaint should be dismissed 
as to Weston. 
CONCLUSIONS OF LAW 
1.  The Respondents, Eckert Fire Protection, In
c. and its successor Eckert Fire Protection 
Company (EFP-1 and EFP-2), are employers engaged in commerce within the meaning of 

Section 2(2), (6), and (7) of the Act. 
2. EFP-2 is a successor employing entity to EF
P-1, having acquired in 
substantial part the 
assets and general busin
ess of its predecessor employing en
tity, EFP-1, with actual and con-
structive notice of pending unfair labor practic
es proceeding filed with the National Labor 
Relations Board against EFP-1. 
3. EFP-2 is jointly and severally liable 
for violations of the Act by EFP-1. 
4. The Unions, Indiana State Pipe Trades Asso
ciation, United Association of Plumbers and 
Pipefitters, AFLŒCIO, and Road Sprinkler F
itters Local Union No. 669, U.A. AFLŒCIO, a/w 
United Association of Journeymen
 and Apprentices of the Plumbing and Pipe Fitting Industry 
of the United States and Canada, AFLŒCIO, ar
e labor organizations within the meaning of 
Section 2(5) of the Act. 
5. By interrogating an applicant for employment, John Strunk, about his intentions regard-
ing working for union employers, the Responden
ts violated Section 8(a)(1) of the Act. 
6.  By prohibiting an employee, John Strunk, from wearing union emblems, buttons, and 
other paraphernalia, the Re
spondents violated Section 8(a)(1) of the Act. 
7.  By telling an employee, John Strunk, not to
 discuss the Union with the Respondents™ 
employees, the Respondents violated
 Section 8(a)(1) of the Act. 
8.  By interrogating an employee, Thomas Th
eison, about his union membership, threaten-
ing him with unspecified reprisals for his support of the Unions, and informing him that the 

Respondents had fired employees because of
 their support of the union, the Respondents 
violated Section 8(a)(1) of the Act. 
9.  By Refusing to hire Randy Long and Sco
tt Weisbrodt, the Respondents violated Section 
8(a)(1) and (3) of the Act. 
10.  The aforesaid unfair labor practices affe
ct commerce within the meaning of Section 
2(6) and (7) of the Act. 
11.  The Respondents did not otherwise engage in
 any other unfair labor practices alleged in 
the complaint in violation of the Act. 
THE REMEDY Having found that the Respondents have engage
d in certain unfair labor practices, I find 
that it must be ordered to cease and desist and to take certain affirmative action designed to 

effectuate the policies of the Act. 
Having found that the Respondents failed or refu
sed to hire Randy Long and Scott Weis-
brodt in violation of Section 8(
a)(3) and (1) of the Act, I sh
all recommend that the Respondents 
be ordered to immediately offer 
these individuals employment at
 rates paid sprinkler-fitters 
hired by the Respondents with commensurate expe
rience; if necessary, terminating the service 
of employees hired in their stead, and to make
 them whole for wage and benefit losses they 
may have suffered by virtue of the discrimination practiced against them, computed on a 

quarterly basis as prescribed in 
F. W. Woolworth Co.
, 90 NLRB 289 (1950), less any interim 
earnings, with the amounts due and interest thereon computed in accordance with 
New Hori-
zons for the Retarded
, 283 NLRB 1173 (1987). 
On these findings of fact and conclusions of 
law and on the entire record, I issue the follow-
ing recommended152 
 152 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
 ECKERT FIRE PROTECTION  219ORDER 
The Respondents, Eckert Fire Protection, Inc.
 and its Successor Eckert Fire Protection 
Company, Indianapolis, Indiana, its officer
s, agents, successors, and assigns, shall 
1.  Cease and desist from 
(a) Interrogating job applicants regarding their intentions to work for unionized companies. 
(b) Prohibiting employees from wearing buttons, emblems, and other paraphernalia of the 
Road Sprinklers Local Union No. 699, a/w United 
Association of Journeymen and Apprentices 
of the Plumbing and Pipe Fitting Industry of the United States and Canada, AFLŒCIO, and 
Indiana State Pipe Trades Association, United As
sociation of Plumbers and Pipe Fitters, AFLŒ
CIO, or any other labor organization. 
(c) Telling employees not to discuss the Road Sprinklers Local Union No. 699 and Indiana 
State Pipe Trades Association 
or any other labor organization. 
(d) Interrogating employees about 
their union membership activities. (e) Threatening employees with unspecified re
prisals for their support of the Road Sprin-
klers Local Union No. 699 and Indiana State Pi
pe Trades Association or any other labor 
organization. 
(f) Informing employees that the Company had fired employees because of their support of 
unions. (g) In any like or related manner interfering with, restraining, or coercing employees in the 
exercise of the rights guaranteed them by Section 7 of the Act. 
2.  Take the following affirmative action necessary to effectuate the policies of the Act. 
(a) Within 14 days from the date of this Or
der, offer Randy Long and Scott Weisbrodt em-
ployment at rates paid to sp
rinkler-fitters hired by the Res
pondent with commensurate experi-
ence; if necessary, terminating the service of employees hired in their stead. 
(b) Make Randy Long and Scott Weisbrodt whol
e for any loss of earnings and other bene-
fits suffered as a result of the discrimination against them, in the manner set forth in the remedy 
section of the decision. (c) Preserve and, within 14 days of a request, 
make available to the Board or its agents for 
examination and copying, all payroll records, social security payment records, timecards, 
personnel records and reports, and 
all other records necessary to analyze the amount of backpay 
due under the terms of this Order. 
(d) Within 14 days after service by the Region, po
st at its offices in Indianapolis, Indiana, 
and all jobsite within a 75-mile radius of Indianapolis, Indiana, copies of the attached notice 

marked ﬁAppendix.ﬂ153  Copies of the notice, on forms provided by the Regional Director for 
Region 25, after being signed by the Respondent™s 
authorized representati
ve, shall be posted by 
the Respondent immediately upon receipt and mainta
ined for 60 consecutive days in conspicu-
ous places including all places where notices to employees are customarily posted.  Reasonable 
steps shall be taken by the Res
pondent to ensure that the notices are not altered, defaced, or 
covered by any other material.  In the event th
at, during the pendency of these proceedings, the 
Respondent has gone out of business or closed 
the facility involved in these proceedings, the 
Respondent shall duplicate and mail, at its own ex
pense, a copy of the notice to all current 
employees and former employees employed by th
e Respondent at any time since  January 19, 
1996.                                                                                             
 mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
153   If this Order is enforced by a judgment of a United States Court 
of Appeals, the words in the notice reading ﬁPosted by Order of the 
National Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
(e) Within 21 days after service by the Region, 
file with the Regional Director a sworn cer-
tification of a responsible offici
al on a form provided by the Region attesting to the steps that 
the Respondent has taken to comply. 
 APPENDIX NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 
National Labor Relations Act and has ordered us to post and abide 
by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities. 
 WE WILL NOT interrogate job applicants regarding their intentions to work for unionized 
companies. 
WE WILL NOT prohibit employees from wearin
g buttons, emblems, and other parapherna-
lia of the Road Sprinklers Local Union No. 699 a
nd Indiana State Pipe Trades Association or 
any other labor organization. 
WE WILL NOT tell employees not to discuss the Road Sprinklers Local Union No. 699 
and Indiana State Pipe Trades Associ
ation or any other labor organization. 
WE WILL NOT interrogate employees a
bout their union membership activities. 
WE WILL NOT threaten employees with unspecified reprisals for their support of the Road 
Sprinklers Local Union No. 699, a/w United Associa
tion of Journeymen and Apprentices of the 
Plumbing and Pipe Fitting Industry of the Unite
d States and Canada, AFLŒCIO, and Indiana 
State Pipe Trades Association, United Associati
on of Plumbers and Pipe Fitters, AFLŒCIO, or 
any other labor organization. 
WE WILL NOT inform employees that the Company had fired employees because of their 
support of unions. WE WILL NOT fail or refuse to hire job applicants because of their known or suspected 
membership in and/or support of the Road Sprinklers Local Union No. 669 and the Indiana 
State Pipe Trades Association, 
or any other labor organization. 
WE WILL NOT in any like or related manner in
terfere with, restrain, or coerce employees 
in the exercise of the rights guaranteed them by Section 7 of the Act. 
WE WILL, within 14 days from the date of th
is Order, offer Randy Long and Scott Weis-
brodt employment at rates paid
 to sprinkler-fitters hired by the Respondent with commensurate 
experience; if necessary, terminating the se
rvice of employees hired in their stead. 
WE WILL make Randy Long and Scott Weisbr
odt whole for any loss of earnings and other 
benefits resulting from their discharge, less any net interim earnings, plus interest. 
 ECKERT FIRE PROTECTION, INC. AND ITS SUCCESSOR ECKERT FIRE 
PROTECTION COMPANY 
   